Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 1 of 61




                Exhibit 7
          Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 2 of 61




    Daniel Wolstein, PhD, CRC, PVE, CLCP, CRY, IPEC, ABVE/F, LRC
              One University Plaza, Suite 302· Hackensack, New Jersey· 201-343-0700
                                          Dan@U<incaidVocationa!.Com
Profile
               •    Rehabilitation Needs                      •   Wage Data Knowledge
               •    Vocational Evaluation                     •   National/State Wage Research
               •    Labor Market Analysis                     •   Vocational Rehabilitation
               •    Employability Assessments                 •   Assistive Technologies
               •    Social Security Vocational Expert         •   Career Counseling
               •    Job Search Activities                     •   Test Administration and Analysis


Experience:
". Principal, Kincaid Wolstein Vocational and Rehabilitation Services, 2006- Present
   Vocational Counselor and Consultant Evaluator
         •    Composing labor market surveys and job analysis reports for company
         • Performing transferable skills analyses
         • Vocational evaluation and assessment
          •        Career counseling needs including all aspects of the job search process
          •        Assessing vocational history, educational history, past earnings and medical history for
                   vocational reports
          •        Counseling consumers in the evaluation, planning and treatment processes of
                   rehabilitation counseling
          •        Diagnostic interviews for career counseling, personal injury and matrimonial cases
          •        Researching assistive technologies
          •        Assessing rehabilitation needs
          •        Administering and interpreting a wide range of assessments and instruments


Education
          •        East Carolina University, Graduate School
                   Doctoral degree in Rehabilitation Counseling and Administration, 2014
          •        Rutgers University (formerly UMDNJ)
                   Master's in Rehabilitation Counseling, 2010
          •        Ramapo College of New Jersey
                   Bachelor of Arts. Major: Psychology, 2008

Affiliations and Credentials
          •        Certified Rehabilitation Counselor since March 2010
          •        Professional Vocational Evaluator since February 2015



                                                                                        Revised 01/24/2020
       Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 3 of 61




      •    Certified Life Care Planner since March 2015
      •    Certified Rehabilitation Vocationologist since April 2015
      •    International Psychometric Evaluation Certification since May 20 IS
      •    Holds Memberships at professional associations
               o International Association of Rehabilitation Counselors
               o American Board of Vocational Experts
      •    American Board of Vocational Experts panel for Test Development 2016
      •    Licensed Rehabilitation Counselor since February 2017
      •    Director-at-Large: IPEC Test Committee Chair (American Board of Vocational
           Experts; 2017-2018 term)
      •    IPEC Test Committee Member (American Board of Vocational Experts (20 I 8-Present)
      •    Treasurer (American Board of Vocational Experts; 2018-2020 term)


Presentations and Research
      •    Lecture for Social Security Administration with JeffTruthan: November 2019
      •    Lecture at IARP with Jeff Truthan on sedentary unskilled occupations: November 2019
      •    Panel Presentation Rutgers School of Health-Related Professions:
                 o January 2019, January 2020
      •    Class Lecture at Rutgers School of Health-Related Professions:
                 o March 2019, January 2020
      •    National Organization of Social Security Claimant Representatives: April 2018
                 o Presented with JeffTruthan on research efforts for 137 sedentary unskilled jobs
      •    Colorado State Bar (Denver, Colorado): 2017
                 o Presented on Surveillance-system Monitor Research
      •    Lecture on Vocational Forensics: Ramapo College, 2015, 2016, 2017
      •    Published in the Journal of Forensic Vocational Analysis (Winter 2016 issue)
                 o Surveillance System Monitors in the Work Force (April 2017)
      •    National Council on Rehabilitation Education (NCRE) 2012 Conference on
           Organizational Reengineering for State Vocational Agencies
      •    Published in the Journal of Applied Rehabilitation Counseling in 2010 under Dr. Mark
           Chae
                o Worked on extra-curricular research with Dr. Mark Chae
                o Presented publication at Winter Conference hosted at Columbia University
      •    Composed a cUlTiculum for a skills group for job seekers at DVR
      •    I st Annual Research Day at the University of Medicine and Dentistry of New Jersey
                o Presentation based on the skills group held at the Division of Vocational
                   Rehabilitation




                                                                               Revised O! /24/2020
       Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 4 of 61




Clinical Experience, Internships, and Practicums
       •     Clinician for the Office of Workers Compensation from 2015 - Present
       •     Volunteer Clinician at Jewish Vocational Services from 2014 - Present
                 o Returning individuals with disabilities to work
                 o Duties include job placement, job searching, career counseling, resume writing,
                     interviewing skills, and general job counseling
       •     Provided clinical services at East Carolina University's Navigate Clinic in 2012
       •     Completed 100-hour Practicum at Vocational Rehabilitation at Vidant Health Center
       •     Completed 600-hour internship at the Division of Vocational Rehabilitation, NJ
                 o Composed a curriculum for a skills group based on the Boston University
                     Approach
       •     Completed 100-hour practicum at the Division of Vocational Rehabilitation, NJ
                 o Worked with individuals to develop rehabilitation plan and return to work

Additional
       •     Presidential Citation from ABVE President Dr. Scott Whitmer (2019)
                 o Surveillance System Monitor article and assistance on IPEC credential
       •     Beta tester for SkillTran Online Transferable Skills Analysis Program (2018)
       •     Developed website for the Vocational Rehabilitation Counseling Coalition (2017)
       •     Social Security Vocational Expert (2015-2019)
       •     Forensic Vocational Rehabilitation Course: Orientation to Forensic Rehabilitation
             Consultation at the University of Florida (2015)
       •     Assisted with implementation of the IPEC through peer application review
       •     Courses Taught: REHB 3000 Introduction to Rehabilitation at East Carolina University
       •     Courses Assisted: ADRE 5100 Occupational Analysis and Career Counseling
       •     Invited Reviewer (2014). Article for the Vocational Evaluation and Career Assessment
             Professionals Journal
       •     Assisted in CACREP Accreditation Implementation of Program Evaluation Standards
             for East Carolina University




                                                                                Revised 01/24/2020
Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 5 of 61




  VOCATIONAL EVALUATION AND EARNING CAPACITY ANALYSIS


 PREPARED BY:      Kincaid Wolstein Vocational and Rehabilitation Services
                   One University Plaza - Suite 302
                   Hackensack, New Jersey 07601
                   Phone: (201) 343-0700
                   Fax: (201) 343-0757

 PREPARED FOR:     Ameer Benno, Esquire
                   Block, O'Toole & Murphy, LLP
                   One Penn Plaza, Suite 5315
                   New York, New York 10119
                   Phone: (212) 736-5300

 REGARDING:        Lucia Almonte

 DATE OF BIRTH:

 REPORT DATE:     June 3,2020
        Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 6 of 61



Almonte, Lucia                                                                                                               2


Table of Contents
CERTIFiCATION ............................................................................................................. 3
DISCLOSURE ................................................................................................................. 3
CASE CONCEPTUALIZATION MODEL: ........................................................................ 4
REFERRAL INFORMATION ........................................................................................... 5
EVALUATION METHODOLOGY .................................................................................... 5
EVALUATION ASSUMPTIONS ...................................................................................... 6
LEGAL EXHIBITS AND DOCUMENTS REViEWED ....................................................... 6
FAMILY/SOCIALlEDUCATIONALlMILITARY BACKGROUND ....................................... 6
EMPLOYMENT EXPERIENCE ....................................................................................... 7
VOCATIONAL PROFILE AND EMPLOYMENT EXPERIENCE ANALySiS .................... 8
MEDICAL RECORDS REVIEWED .................................. " ........................................... 10
MEDICAL HISTORY SUMMARY .................................................................................. 12
SELF-REPORT ............................................................................................................. 22
VOCATIONAL TESTING ............................................................................................... 24
   Wonderlic Personnel Test (Form IV - Spanish Version): ........................................... 24
   Wide Range Achievement Test, Revision 5 (WRAT-V): ............................................ 24
   Self-directed Search Form E, 4th Edition (Spanish Version): .................... " .............. 25
POST-INJURY VOCATIONAL PROFILE ...................................................................... 26
TRANSFERABLE SKILLS ANALYSIS .......................................................................... 27
ANALYSIS OF EMPLOYABILITY ................................................................................. 29
VOCATIONAL REHABILITATION ................................................................................. 31
   Assistive Technology ................................................................................................. 33
ANALYSIS OF EARNINGS/EARNINGS CAPACiTy ..................................................... 35
SUMMARY .................................................................................................................... 37
RESOURCES AND REFERENCES .............................................................................. 40
MCCROSKEY TRANSFERABLE SKILLS ANALYSIS .................................................. 41




                                Kincaid Wolstein Vocational and Rehabilitation Services
                                One University Plaza, SUite 302, Hackensack, New Jersey 07601
                                www.KWVRS.com.Tel: (201) 343-0700. Fax: (201) 343-0757
      Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 7 of 61



Almonte, Lucia                                                                                3



                                          CERTIFICATION

This is to certify that I am not related to any of the parties to the subject action, nor do I
have any present or intended financial interest in the outcome of this case beyond the
fees due for professional services rendered in connection with this report and possible
subsequent services. Further, I certify that my professional fees are not contingent
upon the resultant financial awarding of this matter but are based on the time expended
on the services provided to counsel in connection with the subject action.

This is to further certify that all assumptions, methodologies and calculations utilized in
this evaluation and assessment report are based on current knowledge and methods
applied in the determination of employability, labor market access, job placement and
earnings capacity.




                                            DISCLOSURE

Ms. Almonte was advised about the purpose of the evaluation. She was advised that
the evaluation was being conducted within the parameters of litigation and that any
information obtained during the evaluation was not confidential.

In addition, Ms. Almonte was advised that this was a one-time evaluation, forensic in
nature, and that no client-counselor relationship exists or was implied; that no direct
rehabilitation services would be provided to him by this office; and that an unbiased,
objective evaluation of her employability, labor market access, and earning capacity,
post injury, was the only purpose of this interview.

She was also advised that Kincaid Wolstein Vocational & Rehabilitation Services
maintains confidentiality of all medical records. Once the case is resolved, the corporate
policy is to destroy the case records. Ms. Almonte indicated understanding of these
rules of procedure and conduct and agreed to proceed.




                        Kincaid Wolstein Vocational and Rehabilitation Services
                        One University Plaza, Suite 302, Hackensack, New Jersey 07601
                        www.KWVRS.cQIn..Tel: (201) 343-0700. Fax: (201) 343-0757
       Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 8 of 61



Almonte, Lucia                                                                                                   4

                              CASE CONCEPTUALIZAnON MODEL:

Case conceptualization for forensic vocational consulting should rely upon a methodology
that is reliable and valid, since these aspects are crucial to an objective vocational
evaluation. It is important to select a case conceptualization model that is referenced in the
literature or regarded as a sound methodology.1 The RAPEL model defines five domains:
rehabilitation plan, access to the labor market, placeability, earning capacity, and labor force
participation. Field (2008) states that RAPEL is a widely inclusive model, encompassing
many resources ranging from labor market access, placeability considerations, attention to
earning capacity issues, and other facets that assist in case conceptualization.2 Robinson
(2014) states that RAPEL is the rnost frequently referenced methodology for earning
capacity analysis, with high levels of content validity and face validity.

Rehabilitation plan: The rehabilitation plan is an individualized plan tailored to the specific
needs of the evaluee, and all factors affecting return to work should be considered. In this
vocational evaluation, rehabilitation considerations and job accommodations are often found
in the Vocational Rehabilitation and Assistive Technologies sections, though they may be
absent depending on the viability of rehabilitative efforts for the evaluee.

Access to the labor market: Access to the labor market is based on the evaluee's ability
to obtain work, or, in other words, personal access to the competitive labor rnarket. This
issue is addressed in the Analysis of Employability section via the transferable skills
analysis.

Placeability: Placeability is also an aspect of vocational evaluation that uses the RAPEL
model. Placeability can be regarded as the ability to secure employment based on the
interaction of an individual's employability and factors in the community, such as job
availability and employer attitudes 2 The transferable skills analysis considers the availability
of jobs down to the local labor market level. The specificity of the McCroskey Transferable
Skills Programs allows analysis at the county level.

Earning Capacity: Earning capacity is a function of the capacity to perform work. Pre-
injury earning capacity must be considered versus post-injury earning capacity2 Any
difference in earning capacities attributable to loss of access to the labor market can result
in lost earnings, which are addressed in the Analysis of Earnings/Earning Capacity section.

Labor force participation: Labor force participation represents issues of working life. Loss
of access to the competitive labor market can result in a reduced worklife expectancy,
including being unable to hold employment (total absence from the labor market and
SUbstantial gainful activities), being limited to part-time work, or being able to carry on a full-
tirne work schedule 2 Labor force participation is also addressed in the Analysis of
Employability section, and, depending upon the needs of the evaluation, in a Worklife
Expectancy section as well.




I International Associate of Rehabilitation Pro fessionals. hI tp:l/\V\VW ,1'ehaQ.U1u.org/publ ic.fltionsistallda[~i!i
2 Field~ T. (2008). Estimating earning capacity: Venues, factors, and methods. Est;mating Earning Capacity, 1(1),5-40.



                             Kincaid Wolstein Vocational and Rehabilitation Services
                             One University Plaza, Sulte 302, Hackensack, New Jersey 07601
                             www.KWVRS.com • Tel: (201) 343-0700. Fax: (201) 343·0757
     Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 9 of 61



Almonte, Lucia                                                                            5

                                 REFERRAL INFORMATION

Ms. Lucia Almonte's case was referred for Vocational Assessment and determination as
to whether or not, as a result of injuries allegedly incurred in a motor vehicle accident on
April 18, 2018, she sustained a Vocational Impairment or Work Disability, and if so, how
that impairment or disability might affect her earning capacity. In addition, determination
was made as to whether she would benefit from vocational rehabilitation services. A
Vocational Evaluation was conducted based upon assessment of pertinent information
provided regarding Ms. Almonte's age, education, past relevant employment and earnings
history, and current employment and earnings. The information gathered pertains to the
relevant vocational factors for Ms. Almonte in relation to the competitive employment
market.

                              EVALUATION METHODOLOGY

Records and data regarding Ms. Almonte were provided by the law offices of Block,
O'Toole & Murphy, LLP, for review and use in evaluating her employability and earning
capacity. Ms. Almonte was interviewed on February 26, 2020, at the offices of Block,
O'Toole & Murphy, LLP, located in New York, New York. An interpreter, Ms. Ana Pena,
was present to translate between English and Spanish. The following procedures were
followed:

   1. An in-depth interview was conducted to obtain relevant background information
      with regard to Ms. Almonte's age, education, present employment and earnings
      status, past employment and earnings experience, and current work/life status.

   2. Vocational testing was conducted to ascertain vocational trait and interest
      factors. Ms. Almonte's test results were utilized to compare her aptitudes to job
      requirements. The following tests were administered:

          •   Wonderlic Personnel Test (WPT)
          •   Wide Range Achievement Test (WRAT-V)
          •   Self-directed Search (SDS)

   3. The employment history was researched using standard vocational reference
      materials that are detailed in the Resources and References section at the end of
      this narrative. This employed the McCroskey Transferable Skills Program, a
      job-person matching system that enables the comparison of individual abilities
      and job requirements to see where the two intersect. This system, which has
      been shown to have a high degree of reliability and validity, employs the U.S.
      Department of Labor (DOL) worker trait factor system as a means of comparing
      individual capacities against the mental and physical demands of jobs as they
      exist in the local labor market. In addition, the McCroskey Vocational Quotient
      System was used to analyze further the employability of Ms. Almonte. Labor
      market and wage information was gathered for the New York State area.




                       Kincaid Wolstein Vocational and Rehabilitation Services
                       One University Plaza, Suite 302, Hackensack, New Jersey 07601
                       www.I'-'!J!.'LKS.com • Tel: (201) 343-0700. Fax: (201) 343-0757
     Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 10 of 61



Almonte, Lucia                                                                              6

   4. From the information generated and reviewed, a pre-injury profile of worker trait
      capacity levels was established and used to compare the pre-injury capacities of
      Ms. Almonte against the demands of jobs as they exist in the local labor market.
      Educational attainment level and vocational preparation were also considered.

   5. Medical information was received and reviewed to determine the nature, extent,
      and duration of injuries sustained and any permanent functional limitations
      resulting from injury. This information was then used to adjust the pre-injury
      profile, leading to the development of a post-injury vocational profile in the
      context of Ms. Almonte's injuries and the functional impairments and limitations
      resulting from injury.

   6. Both profiles were then compared to profiles for all 12,775 jobs in the Dictionary
      of Occupational Titles, combined with a labor market survey of the most
      frequently hired for jobs in the State of New York, 2020. This was done using the
      McCroskey Transferable Skills Program, which evaluates vocational
      information in accordance with U.S. Department of Labor criteria (worker trait-
      factor capacity levels).

   7. From this analysis, further assessment was then done to ascertain pre- and post-
      injury employability, labor market access, job placement potential, vocational
      rehabilitation needs, and wage-earning capacity at this time.

                                EVALUATION ASSUMPTIONS

This vocational evaluation and earning capacity analysis is based upon the skills,
training, knowledge, clinical discretion, and professional experience of the author. This
evaluation assumes the following:

   1. The medical records were provided in their entirety and accurately reflect the
      medical condition and functional abilities of the evaluee;

   2. The evaluee provided true and accurate information in the vocational interview;

   3. All testing administered was completed to the best of the evaluee's abilities;

   4. The evaluee's employment history, education, and training demonstrate her
      vocational capacities and ability to benefit from job training.

                   LEGAL EXHIBITS AND DOCUMENTS REVIEWED

Income Tax Returns of Lucia Almonte: 2014-2018.

Verified Bill of Particulars: October 17, 2019.

             FAMIL Y/SOCIALIEDUCATIONALIMILITARY BACKGROUND



                        Kincaid Wolstein Vocational and Rehabilitation Services
                        One University Plaza, Suite 302, Hackensack, New Jersey 07601
                       )IillIi'!,$WVRS.com. Tel: (201) 343-0700. Fax: (201) 343-0757
     Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 11 of 61



Almonte, Lucia                                                                           7



Ms. Almonte indicated that she entered but never completed the 12th grade at Freeport
High School, located in Freeport, New York. She did not obtain a general equivalency
diploma. Ms. Almonte has not served in the military. No other training or education is
noted.

Ms. Almonte was born in Santo Domingo, Dominican Republic, and moved to the
United States in December 1997 (she obtained a green card). She is the mother of two:
Richard Garcia (DOB:            ) and Nomel (DOB:              . She currently resides in
Freeport, Nassau County, New York. Ms. Almonte has a Class D New York State
automobile driver's license. Prior to injury, she noted enjoying exercising at the gym
and dancing, which she states she is no longer able to perform at pre-injury levels.

                              EMPLOYMENT EXPERIENCE

Ms. Almonte reported that from 2007 to April 18, 2018, she had worked as a House
Cleaner in the Long Island, New York State, area. Following her injury on April 18,
2018, she was not able to return to work in her customary occupation as a House
Cleaner, but was able to maintain her employment as a Secretary. Ms. Almonte's past
work experience includes House Cleaner, Secretary, Hostess, Retail Worker, Sales
Clerk, and Cashier job positions. Ms. Almonte's employment experience, as related by
him, is as follows:

      Position:     Hostess
      Employer:     IHOP
      Location:     Staten Island, New York
      Dates:        2018, about 5 months
      Earnings:     $9 to $10 per hour, 30 to 40 hours per week
      Duties:       Greeted customer, escorted customers to tables, and took payment
                    in cash and by credit card.

      Position:     Secretary
      Employer:     Barber Shop
      Location:     West Babylon, New York
      Dates:        February 2017-Present
      Earnings:     $120 per day, 5 days per week
      Duties:       Charges clients, takes payments in cash, sweeps and mops once
                    per week, answer telephones, greets customers, and makes
                    appointments.

      Position:     House Cleaner
      Employer:     Self-employed
      Location:     Long Island, New York
      Dates:        2007-ApriI18, 2018; no RTW
      Earnings:     Paid per job up to $30 per hour; up to $1,200 per week
      Duties:       House Cleaner job duties, vacuumed, mopped, swept, cleaned



                      Kincaid Wolstein Vocational and Rehabilitation Services
                      One University Plaza, Suite 302, Hackensack, New Jersey 07601
                      www.KWVR5.com • Tel: (201) 343-0700. Fax: (201) 343-0757
      Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 12 of 61



Almonte, Lucia                                                                                       8

                        entire kitchen and appliances, dusted, did bedrooms and
                        bathrooms, Brought her own cleaning supplies,

        Position:       Sales Clerk
        Employer:       Foot Locker
        Location:       Long Island, New York (Roosevelt Field Mall)
        Dates:          After Aeropostale
        Duties:         Assisted customers with their shopping needs, retrieved
                        merchandise, and allowed customers to tryon footwear.

        Position:       Retail Worker
        Employer:       Aeropostale
        Location:       Garden City, Long Island (Roosevelt Field Mall)
        Dates:          2008/2009, CNR length of employment
        Duties:         Folded clothes and restocked shelves with clothing,

        Position:       Sales Clerk
        Employer:       Payless Shoe Store
        Location:       Hempstead Turnpike, Long Island
        Dates:          Before Aeropostale
        Duties:         Same as Foot Locker, and also operated cash register.

        Position:       Cashier
        Employer:       Compare Food
        Location:       Freeport, Long Island
        Dates:          1998-2000
        Duties:         Operated cash register, tallied items, took payment in cash and by
                        credit card,

        VOCATIONAL PROFilE AND EMPLOYMENT EXPERIENCE ANALYSIS

According to Shahnasarian (2011), "Establishing a benchmark of an individual's
premorbid earning capacity is a prerequisite to analyzing potential comparative post-
incident earning capacity changes, Trends in earnings history, projections about the
demand for skills, and a professional analysis of a person's pre-incident career
development prospects facilitate the formulation of pre-incident earning capacity
estimates,"3

The jobs that Ms, Almonte has successfully performed in the past 15 years were
researched in the U,S, Department of Labor's Dictionary of Occupational Titles,
along with addendum publications that include the Revised Handbook for Analyzing
Jobs, the O*Net Dictionary of Occupational Titles, the Selected Characteristics of
Occupations, and Occupational Outlook Handbook, The job definitions
provided from the Dictionary of Occupational Titles are not intended to be exact

3Assessment of Earning Capacity, 3 rd Edition, Shahnasmian, M. 2011. Lawyers and Judges Publishing
Company, Inc.. Tucson, Arizona.



                           Kincaid Wolstein Vocational and Rehabilitation Services
                           One University Plaza, Suite 302, Hackensack, New Jersey 07601
                           www,~WYR5,com • Tel: (201) 343-0700. Fax: (201) 343-0757
        Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 13 of 61



Almonte, Lucia                                                                                             9

representations of the jobs performed in Ms. Almonte's employment history. Instead,
the job definitions are intended to provide a synthesis of general information that most
closely encapsulates the skills, abilities, educational requirements, and physical
capacities that are required to perform a specific job position or array of work tasks. It is
duly noted that each occurrence of a job position in the workforce varies, to some
degree, with unique worksite and employer needs.

Reference to these job titles is important, since they have known capacity statements
attached to them, which represent modal ability levels associated with the types of jobs
Ms. Almonte has performed in the past.

      DOT Number        DOT Title                          VQ        Skill Level - Specific    Physical
                                                                     Vocational Preparation'   Demands
      301.687-014      Dav Worker (Housecleaner)           82.38           =
                                                                     SVP 2 (Unskilled)         Medium
      237.367-038      Receptionist                        95.38           =
                                                                     SVP 4 (Semi-Skilled       Sedentary
      290.4 77 -014    Sales Clerk                         97.23           =
                                                                     SVP 3 (Semi-Skilled       Light
      352.667-010      Hostess                             95.27     SVP - 3 (Semi-Skilled     Liaht

These jobs require a range of Sedentary to Medium physical duty on a five-point scale
(sedentary, light, medium, heavy, and very heavy).

According to the Dictionary of Occupational Titles, sedentary work is defined as
follows:

          Exerting up to 10 pounds of force occasionally or a negligible amount of force
          frequently to lift, carry, push, pull, or otherwise move objects, including the
          human body. Sedentary work involves sitting most of the time but may involve
          walking or standing for brief periods of time. Jobs are Sedentary if walking and
          standing are required only occasionally and all other Sedentary criteria are met.

According to the Dictionary of Occupational Titles, light work is defined as follows:

          Exerting up to 20 pounds of force occasionally, and/or up to 10 pounds of force
          frequently, and/or a negligible amount of force constantly (Constantly: activity or
          condition exists 2/3 or more of the time) to move objects. Physical demand
          requirements are in excess of those for Sedentary Work. Even though the
          weight lifted may only be a negligible amount, a job should be rated Light Work:
          (1) when it requires walking or standing to a significant degree: or (2) when it
          requires sitting most of the time but entails pushing and/or pulling of arm or leg
          controls; and/or (3) when a job requires working at a production rate pace
          entailing the constant pushing and/or pulling of materials even though the weight
          of those materials is negligible.

Medium work is defined by the Dictionary of Occupational Titles as follows:


4   SVP 1 ~ <5 Days, SVP 2 ~ 5-30 Days, SVP 3 ~ 1-3 Months, SVP 4 ~ 3-6 Months, SVP 5 ~ 6-12 Months
    SVP 6 ~ 1-2 Years, SVP 7 ~ 2-4 Years, SVP 8 ~ 4-10 Years, SVP 9 ~ >10 Years



                              Kincaid Wolstein Vocational and Rehabilitation Services
                             One University Plaza, Suite 302, Hackensack, New Jersey 07601
                             )'IWw.KWVRS.com,. Tel: (201) 343-0700. Fax: (201) 343-0757
      Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 14 of 61


Almonte, Lucia                                                                                                       10

        Exerting 20-50 pounds of force occasionally andlor 10 to 25 pounds of force
        frequently, andlor greater than negligible up to 10 pounds of force constantly to
        move objects. Physical Demand requirements are in excess of those for Light
        Work.

These jobs require combined aptitudes in the following areas:

             Code           Aptitude                                      Level
             R              Reasoning                                     Low Averaqe
             M              Mathematics                                   Below Average
             L              Lanquaqe                                      Low Average
             S              Spatial Perception                            Below Averaqe
             P              Form Perception                               Below Average
             Q              Clerical Perception                           Low Middle Average
             K              Motor Coordination                            Below Average
             F              Finger Dexterity                              Below Average
             M              Manual Dexteritv                              Low Middle Average
             E              Eye Hand Foot Coordination                    Very Low
             C              Color Discrimination                          Below Average 5

These jobs are rated in the Below Average to Average range on the McCroskey
Vocational Quotient Scale, a standardized empirically-derived index of vocational
difficulty that considers all of the worker traits that are measures of mental and physical
capacity in order to derive an overall statistical index of job difficulty. This index ranges
from a low of approximately 72.00 to a high of about 154.00. The VQ distribution for all
jobs in the DOT has been transformed (McCroskey, 1992) to a Mean of 100.00 and a
Standard Deviation of 15.00. In general, the higher the VQ, the more difficult and
rewarding is the job. Jobs with VQs ranging between 85.00 and 115.00 fall within the
"average range" of overall job difficulty.

ConC/usion(s) from Vocational Profile:

Ms. Almonte demonstrated the ability to perform work successfully as a House Cleaner,
Secretary, Hostess, Retail Worker, Sales Clerk, and Cashier. She showed the ability to
perform duties, develop skills, and acquire the knowledge and training necessary to
obtain and maintain employment in these job pOSitions.

                                 MEDICAL RECORDS REVIEWED

Mercy Medical Center
      Leeva Mathew, M.D.
             Emergency Department Record: 04/19/18
      Conellia Ha, M.D.


5 Very Low - Under loth %i1e; Below Average -    loth   to 33 rd %i1e; Average- 34th to 65 th %ile; Above Average-
66th to 89th %ile; Superior - Over 89 th %ile.


                            Kincaid Wolstein Vocational and Rehabilitation Services
                            One University Plaza, Suite 302, Hackensack, New Jersey 07601
                            www.KWVRS"QjD • Tel: (201) 343-0700. Fax: (201) 343-0757
    Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 15 of 61



Almonte, Lucia                                                                        11


             Imaging Report: 04/19/18
      Daniel Machleder, M.D.
             Imaging Reports: 04/19/18 (x3)
      Verma Gaurav, M. D.
             Emergency Department Record: 06/19/18
      Kurt Dischner, M.D.
             Emergency Department Records: 08/13/18, 03/23/19
      *Alexandre De Moura, M.D.
             Operative Report: 02/26/19
      Benjamin Yam, M.D.
             Imaging Report: 03/23/19
      Mridul Kumar, M.D.
             Emergency Department Record: 03/27/19
      *Angel Macagno, M.D.
             Operative Report: 03/02/20

David Suesserman, D.C.
            Chiropractic Notes: 05/08/18, 07/11/18

Nassau Health Well ness
     Joseph Louis, M. D.
            Medical Records: 05/09/18, 07/09/18
     Nasar Shahid, M.D.
            Electrodiagnostic Study: 08/06/18
            Procedure Notes: 08/06/18, 08/20/18, 09/10/18, 09/17/18
     Emerth Lance Coburn, M.D.
            Medical Record: 08/27/18

Physical Therapy
      Multiple Providers
             PT Notes: 05/09/18-06/25/19

Redtree Radiology
      Eliezer Offen bacher, M.D.
             Imaging Reports: 07/09/18, 07/16/18

Stand-Up MRI of Carle Place
      Steven Winter, M. D.
            Imaging Reports: 07/24/18 (x2)

Harvey Manes, M. D.
           Medical Record: 07/26/18

Oradell Surgical Center
      *Nasar Shahid, M.D.
             Operative Reports: 08/18/18, 09/15/18



                      Kincaid Wolstein Vocational and Rehabilitation Services
                      One University Plaza, Suite 302, Hackensack, New Jersey 07601
                     l'I.WW.KWVRS.c.QJ!l. Tel: (201) 343-0700. Fax: (201) 343-0757
     Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 16 of 61



Almonte, Lucia                                                                           12



Sports Medicine and Spine Rehabilitation
       Faguna Patel, D.O.
             Medical Records: 11/08/18, 01/17/19
      Joseph Gregorace, D.O.
             Medical Records: 05/03/19, 05/31/19

New York Spine Institute
     'Alexandre De Moura, M.D.
            Medical Records: 11/26/18, 02/21/19, 03/07/19, 03/29/19, 04/05/19,
             05/17/19,08/16/19,11/15/19,11/25/19
      Alan Greenfield, M.D.
            Imaging Reports: 02/21/19,11/18/19
      Adam Landskowsky, M.D.
            Imaging Reports: 03/07/19, 05/17/19, 08/16/19, 11/15/19
      Timothy Roberts, M.D.
            Medical Record: 12/04/19
      'Angel Macagno, M.D.
            Medical Records: 12/12/19,01/02/20
      John Ventrudo, M.D.
            Medical Record: 12/27/19

Orlin & Cohen Medical Specialist Group
       Moiz Manaqibwala, M.D.
             Medical Records: 12/14/18,01/25/19,03/14/19

Branch Orthopedics
      'Chris Moros, D.O.
             Medical Records: 04/08/19, 04/25/19, 07/02/19

North Shore Surgi-Center
      'Chris Moros, D.O.
             Operative Report: 04/18/19

Edwin Richter III, M.D.
             Physiatric Evaluation: 02/20/20

, Please note that an asterisk next to the name of a provider indicates that he or she
may be found in multiple locations throughout this medical summary.

                             MEDICAL HISTORY SUMMARY

The medical records reviewed for this evaluation indicate that Ms. Almonte was involved
in a motor vehicle accident on April 18, 2018. She was a belted driver that was hit on
the driver's side by a truck when she was slowing down near a toll booth. She
sustained injuries to her neck and back. She underwent cervical spine surgery in



                       Kincaid Wolstefn Vocational and Rehabilitation Services
                       One University Plaza, Suite 302, Hackensack, New Jersey 07601
                       www.KWVRS.com.Tel: (201) 343-0700. Fax: (201) 343-0757
    Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 17 of 61



Almonte, Lucia                                                                         13


February 2019, a shoulder arthroscopy in April 2019, and lumbar spine surgery in
March 2020. She has past medical history of cesarean section, breast surgery, cornea
replacement, and liposuction. A synopsis of the medical records is as follows:

04/19/18 Leeva Mathew, M.D.: Emergency Department Record

      History:
      36-year-old female presenting for eval of neck pain, headache, and low back
      pain status post MVC which occurred last night. Patient states that she was
      driving on the highway, slowing down for a toll booth, when a big cargo truck
      swerved into her lane and hit the driver's side door. Patient states that she was
      able to ambulate after the incident. She denies hitting her head, LOC, or
      amnesia to the event but is complaining of dizziness and vomiting x3 yesterday
      with tingling down left arm".

04/19/18 Daniel Machleder, M.D.: Imaging Reports

      X-ray chest: No focal pulmonary parenchymal consolidation, pleural effusion or
      pneumothorax.

      CT brain: No acute intracranial hemorrhage, mass-effect or midline shift.

      CT cervical: No definite evidence of acute trauma. Straightening of normal
      cervical spine lordosis may be on the basis of positioning versus pain and muscle
      spasm. A small calcified/ossified fragment anteroinferior to the C6 vertebral body
      is new compared to the study of 09/16/14. This is sclerosed and with no obvious
      osseous donor and is felt to be on the basis of chronic degenerative disc
      osteophyte from early degenerative change, rather than due to acute trauma
      injury. Clinically correlate.

04/19/18 Conellia Ha, M.D.: Imaging Report

      X-ray lumbar: Degenerative change with facet arthropathy LS-S 1. No fracture or
      subluxation. Right pelvic calcifications likely representing phleboliths. Clinical
      correlation recommended.

OS/08/18 David Suesserman, D.C.: Chiropractic Evaluation

      Diagnoses:
      1. Spine strain/sprain.
      2. Thoracic spine strain/sprain.
      3. Lumbar spine strain/sprain.
      4. Muscle spasm
      S. Right hip deferred to orthopedic surgery.




                      Kincaid Wolstein Vocational and Rehabilitation Services
                      One University Plaza, Suite 302, Hackensack, New Jersey 07601
                      )!&W.KWVRS.com • Tel: (201) 343-0700 • Fax: (201) 343-0757
    Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 18 of 61



Almonte, Lucia                                                                          14


      Plan: I recommend chiropractic care 3 times a week for the next 4 weeks. If pain
      persists, further diagnostic testing, such as MRI, should be obtained.

05/09/18 Joseph Louis, M.D.: Comprehensive Evaluation

      Chief Complaints: ... Patient complaints of intermittent headaches. Patient
      complains of blurry vision in front of eyes. Patient is unable to find a comfortable
      position when sleeping. Patient states she has depression (mood swings,
      anxiety, stress, nightmares about the accident. ..

      Present Disability: Moderate disability 50-74%

      Work History: The patient is presently employed on a full time basis as a
      secretary. The patient continues to work with some moderate discomfort. The
      patient is working at this time.

      Causality: According to my best judgment, if the history given by the patient is
      accurate, the above-mentioned accident seems to be the causative factor of the
      patient's symptomatology.

      Prognosis: Due to the mechanism of injury inherent in this case and the type of
      trauma suffered by this patient, healing of the supporting tissues of the spine and
      other involved joints frequently becomes less effective. It its therefore expected
      that the patient will experience frequent exacerbations of symptoms during which
      time patient may need to take time off regular activities to receive treatment.

06/19/18 Verma Gaurav, M.D.: Emergency Department Record

      Chief Complaints:
      1. Dizziness, chills.
      2. Headache.

      History:
      ... patient with intermittent headache since this morning... Patient admits to
      nausea, 2 episodes of NBNB vomiting, lightheadedness, mild sensitivity to light
      and noise... Pt states she had recent eye surgery 2 weeks ago to repair a
      corneal abrasion ...

      Diagnoses:
      1. Elevated BP without diagnosis of hypertension.
      2. Acute nonintractable headache, unspecified headache type.

07/09/18 Eliezer Offen bacher, M.D.: Imaging Report

      MRIleft shoulder: No fracture or bone bruise. No ligament or tendon disruption
      is evident. The glenohumeral jOint appears intact, without tear of the glenoid



                      Kincaid Wolstein Vocational and Rehabilitation Services
                      One University Plaza, Suite 302, Hackensack, New Jersey 07601
                      www.~\'!VRS.com • Tel: (201) 343-0700. Fax: (201) 343-0757
    Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 19 of 61



Almonte, Lucia                                                                          15


      labrum, or disruption of the shoulder capsule. Glenohumeral joint effusion. Fluid
      within the subcoracoid bursa along the anterior margin of the glenoid process
      consistent with bursitis. A posttraumatic etiology is not excluded.

07/16/18 Eliezer Offenbacher, M.D.: Imaging Report

      MRllumbar: Straightening of the lumbar lordosis. Mild anterior bulging of the L2-
      L3 disc without posterior contour abnormality or neural impingement. The L3-L4
      disc demonstrates mild anterior bulging and osteophyte formation without
      significant posterior contour abnormality or neural impingement. The L4-L5 disc
      demonstrates mild anterior bulging and osteophyte formation, and a focal left
      paracentral disc herniation flattening the ventral aspect of the thecal sac to the
      left of midline. No significant deformity or compression of the sac however is
      evident and no impingement on exiting nerve roots is present at this level. The
      L5-S1 disc is normal in contour.

07/24/18 Steven Winter, M.D.: Imaging Reports

      MRI right shoulder: Supraspinatus tendon inhomogeneous and bulbous
      extending anterior laterally towards its attachment site on the humerus where
      there is superimposed shallow partial-thickness 1 cm bursal surface tearing
      extending toward its anterior lateral attachment on the humerus where there is
      obscuring of the peritendinous fat with peritendinous edema. Anterior laterally
      down sloping type II acromial configuration which abuts the underlying
      supraspinatus with compromise of the subacromial space. Synovial fluid at the
      glenohumeral articular surface and subscapularis recess.

      MRI cervical: C5-C6 posterior disc herniation with a focal extrusion in the midline
      that impresses on the ventral margin of the cord with borderline central spinal
      stenosis. C6-C7 left posterior disc herniation impressing on the left ventral
      margin of the cord encroaching peripherally toward the proximal left neural
      foramen. C3-C4 and C4-C5 posterior disc bulges impressing on the ventral
      thecal sac with a superimposed left posterolateral focal disc herniation at C4-C5
      encroaching into the left anterior recess. Cervical kyphosis with the apex at C5-
      C6 with evidence for muscular spasm.

07/26/18 Harvey Manes, M.D.: Orthopedic Consultation

      Diagnosis: Left shoulder bursitis.

08/06/18 Nasar Shahid, M.D.: Electrodiagnostic Studies

      EMG/NCV upper: EMG - abnormal study. The above electrodiagnostic study
      reveals evidence of the left C5-C6 cervical radiculopathy. NCV - normal study.
      The above electrodiagnostic study of both upper extremities revealed no
      evidence of peripheral neuropathy.



                      Kincaid Wolstein Vocational and Rehabilitation Services
                      One University Plaza, Suite 302, Hackensack, New Jersey 07601
                      JOOiiw.KW~RS.com.. Tel: (201) 343-0700 • Fax: (201) 343·0757
    Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 20 of 61


Almonte, Lucia                                                                         16



      EMG/NCV lower: EMG - abnormal study. The above electrodiagnostic study
      reveals evidence of left L4-L5 lumbosacral radiculopathy. NCV - normal study.
      The above electrodiagnostic study of both lower extremities revealed no
      evidence of peripheral neuropathy.

08/06/18 Nasar Shahid, M.D.: Procedure Note

      Procedure: Trigger point injection, cervical.

08/13/18 Kurt Dischner, M.D.: Emergency Department Record

      Chief Complaints:
      1. Sore throat.
      2. Otalgia.
      3. Headache.
      4. Fever.

      Disposition: Eloped.

08/18/18 Nasar Shahid, M.D.: Procedure Note

      Pre-Op Ox:    Lumbar radiculopathy, lumbar HNP.

      Post-Op Ox: [None given.]

      Procedure:    Lumbar transforaminal epidural injection under fluoroscopic
                    guidance at bilateral L4-L5 and left L5-S 1.

08/20/18 Nasar Shahid, M.D.: Procedure Note

      Procedure: Trigger point injections, 2 nd cervical.

08/27/18 Emerth Coburn, M.D.: Medical Record

      Diagnostic Impression:
      1. Sprain of joints and ligaments, other parts of neck.
      2. Cervicalgia.
      3. Cervical disc disorder with myelopathy, unspecified cervical region.
      4. Low back pain.
      5. Other intervertebral disc displacement, lumbosacral region.
      6. Myositis, unspecified.
      7. Joint derangement, unspecified.
      8. Pain in left shoulder. Strain of muscleltendon of the rotator cuff right
         shoulder, initial encounter.




                       Kincaid Wolstein Vocational and Rehabilitation Services
                       One University Plaza/ Suite 302[ Hackensack, New Jersey 07601
                       www.KWVRS.com • Tel: (201) 343-0700 • Fax: (201) 343-07S7
    Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 21 of 61



Almonte, Lucia                                                                             17


      Disability: Marked disability 75-99%.

09/10/18 Nasar Shahid, M.D.: Procedure Note

      Procedure: Trigger point injection, 3rd cervical, bilateral.

09/15/18 Nasar Shahid, M.D.: Procedure Note

      Pre-Op Ox:    Lumbar radiculopathy, lumbar HNP.

      Post-Op Ox: [None given.]

      Procedure:    Lumbar caudal epidural steroid injection under fluoroscopic
                    guidance.

11/08/18 Faguna Patel, D.O.: Pain Management Evaluation

      Diagnoses:
      1. Bilateral shoulder pain, status post motor vehicle accident.
      2. Cervical radiculopathy.
      3. Lumbar radiculopathy.

      Recommendation:
      1. She has completed over 3-4 months of physical therapy, chiropractic care,
         and epidural steroid injections with no relief. I will refer her to spine surgeon
         for further evaluation and treatment.
      2. She continues to see an orthopedic surgeon in regard to bilateral shoulder
         pain. She will continue with his treating surgeon.
      3. Activity modifications reviewed with the patient.
      4. She may continue to work, 0% disability.
      5. Follow-up evaluation in 4-6 weeks.

      Causality: If history is correct and there is a causal relationship.

11/26/18 Alexandre De Moura, M.D.: Orthopedic Evaluation

      The patient presents with a chief complaint of neck and lower back pain. The
      patient is also stating of headaches since the accident. The patient is also
      having a left upper extremity radiculopathy.

      Based on this clinical evaluation, the current problem is causally related to this
      accident.
      Prognosis: Guarded.

12/14/18 Moiz Manaqibwala, M.D.: Orthopedic Evaluation




                       Kincaid Wolstein Vocational and Rehabilitation Services
                       One University Plaza, Suite 302, Hackensack, New Jersey 07601
                       YLV:!.W"KWVRS.com • Tel: (201) 343-0700. Fax: (201) 343-0757
    Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 22 of 61



Almonte, Lucia                                                                           18

      Assessment/Plan:
      Impingement syndrome of both shoulders. Discussed pain appears to be more
      likely from cervical pathology. May consider repeat injection to shoulder and/or
      arthroscopic NSAID, but given no relief from first injections, outcome is uncertain,

02/21/19 Alan Greenfield, M.D.: Imaging Report

      MRI cervical: Straightening of cervical lordosis. Shallow central disc protrusion at
      C3-C4 indents the dural sac. Bulging disc at C4-C5 with flattening of the dural
      sac, approximating the medial aspect of both neural foramina at this level, left
      greater than right. Bulging disc with broad-based central disc herniation at C5-
      C6, deforming the dural sac, with relative narrowing of the left neural foreman
      compared to the right side at this level. Bulging disc and spondylosis at C6-C7,
      with left-sided broad-based disc herniation deforming the dural sac, where
      relative narrowing of the left neural foreman is seen compared to the right side.

02/26/19 Alexandre De Moura, M,D.: Operative Report

      Pre-Op Ox:    Cervical radiculopathy.

      Post-Op Ox: Cervical radiculopathy with herniated nucleus pulposus,

      Procedure:    1.    Anterior cervical discectomy C6-C7.
                    2.    Arthrodesis C6-C7,
                    3,    Anterior cervical instrumentation.
                    4,    Structural allograft,
                    5.    Fluoroscopy used.

03/07/19 Adam Landskowsky, M.D.: Imaging Report

      X-ray cervical: Mild reversal of the normal cervical lordosis. C6-C7 discectomy
      and anterior fusion. C4-C5, C5-C6, and C7 -T1 slight anterolisthesis. Minimal
      posterior facet arthrosis.

03/14/19 Moiz Manaqibwala, M.D.: Orthopedic Follow-up

         Procedure: Bilateral subacromial cortisone injections today with mild to
         moderate pain relief.

03/23/19 Kurt Dischner, M.D.: Emergency Department Record

      Diagnoses:
      1. Anxiety, unspecified etiology.
      2. Elevated alkaline phosphatase level.
      3, Elevated blood pressure reading.




                         Kincaid Wolstein Vocational and Rehabilitation SelVices
                         One University Plaza, Suite 302, Hackensack, New Jersey 07601
                         www,KWVRS.com • Tel: (201) 343-0700. Fax: (201) 343-0757
    Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 23 of 61



Almonte, Lucia                                                                       19

03/23/19 Benjamin Yam, M.D.: Imaging Report

      X-ray neck: No acute abnormality seen. Status post anterior cervical fusion.

03/27/19 Mridul Kumar, M.D.: Emergency Department Record

      Diagnoses:
      1. Elevated blood pressure without diagnosis of hypertension.
      2. Palpitations.

04/08/19 Chris Moros, D.O.: Orthopedic Evaluation

      Impression:
      1. Right shoulder impingement syndrome.
      2. Tendinitis.
      3. Partial rotator cuff tearing.
      4. Sprain.

04/18/19 Chris Moros, D.O.: Operative Report

      Pre-Op Ox:   1. Right shoulder partial rotator cuff tear.
                   2. Right shoulder synovitis.
                   3. Right shoulder impingement.

      Post-Op Ox: 1. Right shoulder posttraumatic synovitis.
                  2. Right shoulder subacromial impingement.
                  3. Right shoulder partial rotator cuff tear.

      Procedure:   1. Right shoulder arthroscopic rotator cuff debridement.
                   2. Right shoulder arthroscopic synovectomy.
                   3. Right shoulder arthroscopic decompression with acromioplasty.

05/17/19 Adam Landskowsky, M.D.: Imaging Report

      X-ray cervical: Minimal reversal of the normal cervical lordosis. C6-C7
      discectomy and anterior fusion. C4-C5, C5-C6 and C7-T1 slight anterolisthesis.
      Mild posterior facet arthrosis.

05/31/19 Joseph Gregorace, D.O.: Pain Management Follow-up

      Diagnoses:
      1. Status post ACDF C6-C7 level 02/26/19.
      2. Myofascitis, bilateral upper trapezius muscles.
      3. Lumbar spine spasms, HNP L4-L5
      4. Status post right shoulder arthroscopy 04/18/19.




                      Kincaid Wolstein Vocational and Rehabilitation Services
                     One University Plaza, Suite 302, Hackensack, New Jersey 07601
                     www.KWVRS.com • Tel: (201) 343-0700. Fax: (201) 343-0757
    Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 24 of 61



Almonte, Lucia                                                                          20


      Recommendation:
      1. This patient is recommended to follow up with Dr. De Moura for neck and
         back injuries.
      2. She is recommended to follow-up with Dr. Moros for her right shoulder.
      3. The patient will continue rehabilitation medicine treatments.
      4. I did discuss with her regarding epidural spinal steroid injections. She defers.
      5. She is recommended to refrain from returning to work.

08/16/19 Adam Landskowsky, M.D.: Imaging Report

      X-ray cervical: Straightening of the normal cervical lordosis. C6-C7 discectomy
      and anterior fusion. C7-T1 slight anterolisthesis. Mild posterior facet arthrosis.

11/15/19 Adam Landskowsky, M.D.: Imaging Report

      X-ray cervical: Straightening of the normal cervical lordosis. Stable C6-C7
      discectomy and anterior fusion. C7-T1 slight anterolisthesis. Mild posterior facet
      arthrosis.

11/18/19 Alan Greenfield, M.D.: Imaging Report

      MRI lumbar: There are underlying disc bulges at L3-L4, L4-L5, and L5-S 1,
      resulting in flattening of the dural sac as outlined above. There are coexistent left
      greater than right foraminal disc herniations at L4-L5, with left greater than right
      neural foraminal encroachment. Multilevel spondylosis and facet arthropathy as
      outlined above, with the facet changes greatest from L3-S1.

12/04/19 Timothy Roberts, M.D.: Orthopedic Evaluation

      Assessment: ... Status post ACDF C6-C7 on 02/26/19 improved from prior to
      surgery with worsening low back pain to the left. Cervicalgia. Fusion of spine
      cervical region.

12/12/19 Angel Macagno, M.D.: Orthopedic Evaluation

      Diagnosis: Cervicalgia.

12/27/19 John Ventrudo, M.D.: Pain Management Evaluation

      Diagnoses:
      1. Sciatica, unspecified side.
      2. Low back pain.
      3. Sacrococcygeal disorder, not elsewhere classified.
      4. Spinal instabilities, lumbosacral region.

      Procedure:    Sacroiliac joint injection with fluoroscopy.



                      Kincaid Wolstein Vocational and Rehabilitation Services
                      One University Plaza, Suite 302, Hackensack, New Jersey 07601
                      www.KWVR5,'QID..Tel: (201) 343-0700. Fax: (201) 343-0757
     Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 25 of 61



Almonte, Lucia                                                                          21



01/02/20 Angel Macagno, M.D.: Orthopedic Progress Note

      Discussion: Based on the clinical evaluation, the current problem is causally
      related to this accident.
      Prognosis: Guarded.
      Patient is temporarily totally disabled.
      Activities of treatment discussed in detail with patient, including activity
      modifications, physical therapy, medications, epidural injections and surgery.
      The patient's symptoms continued to worsen and she is not responding at all to
      conservative treatment, patient wants to discuss surgical options.
      She is a candidate for posterior spinal fusion instrumentation L4-L5, possible L3-
      L4, C4, possible laminectomy.

02/20/20 Edwin Richter III, M.D.: Physiatric Evaluation

      Impressions: Ms. Almonte is status post-accident as described above in which
      she sustained injuries and impairments including cervical and lumbar disc
      derangements with associated radiculopathies as well as internal derangements
      of right shoulder. She has chronic pain, decreased range of motion, decreased
      sensation and decreased activity tolerance as a result of her injuries. She is
      expected to have progression of post-traumatic arthritis as result of her injuries.
      She is expected to have progression of adjacent level syndrome as a result of
      her injuries. These injuries are permanent and result from the accident of
      4/18/18. There is anticipated need of continued medical care (across the life
      span) as a result of this accident. This will include on average visits with spine
      speCialists 2-3/year ($155/visit). This will include on average visits with
      musculoskeletal/pain specialists 3-6/year ($155/visit). There is anticipated need
      of future courses of physical therapy with an average of 12-18 sessions per year
      ($130/session). There is anticipated need of continued medical regimen at least
      comparable to ibuprofen ($20/month) and cyclobenzaprine ($20/month).
      Bending or twisting of cervical or lumbar spine should be avoided. Repetitive
      motions of right shoulder should be avoided. Prolonged sitting, standing or
      walking should be avoided. There is anticipated need of follow-up MRI of lumbar
      spine ($1,600) every 2-3 years, follow-up x-ray of lumbar spine ($300) every 2-3
      years and follow-up lower extremity EMG ($1,500) every 2-3 years. There is
      anticipated need for lumbar spine fusion surgery ($75,000 to $125,000) within 2-
      3 years. There is anticipated need of follow-up MRI of cervical spine ($1,600)
      every 2-3 years, follow-up x-ray of cervical spine ($300) every 2-3 years and
      follow-up upper extremity EMG ($1,500) every 2-3 years. There is anticipated
      need for additional cervical spine fusion surgery ($75,000 to $125,000) within
      10-15 years. There is anticipated need of follow-up MRI of right shoulder
      ($1,600) every 3-5 years. She is not expected to be able to successfully
      maintain employment at any work for which she is qualified beyond 10-15 years
      from now.




                       Kincaid Wolstein Vocational and Rehabilitation Services
                       One University Plaza, Suite 302, Hackensack, New Jersey 07601
                      l'i_.~!!iIYB.5.com.   Tel: (201) 343-0700 • Fax: (201) 343-0757
     Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 26 of 61



Almonte, Lucia                                                                             22


03/02/20 Angel Macagno, M.D.: Operative Report

       Pre-op Ox:    Disk compromise at L4-L5, disk herniation L4-L5, unstable
                     retrolisthesis mechanical lower back, radiculopathy.

       Post-op Ox: [Same.]

       Operation:    1. Application of intervertebral biomechanical device L4-L5 (Life
                     Spine Expandable Spacer).
                     2. Partial corpectomy and discectomy L4-L5.
                     3. Segmental fixation L4-L5 (Threshold System - Spineology).
                     4. Posterior and posterolateral technique arthrodesis right lateral
                     transverse technique L4-L5.
                     5. Laminectomy L4-L5 with decompression nerve root including
                     foraminotomy, facetectomy, disc excision right L4-L5.
                     6. Aspiration of iliac crest bone marrow bilateral with stem cell
                     concentration and reimplantation.
                     7. Allograft morselized.
                     8. Autograft morselized.
                     9. Fluoroscopy interpretation.

Conclusion(s) from Medical Records:

Based on the medical records, Ms. Almonte has significant physical functional
impairments that impact her employability and functional abilities to perform work. On
January 2, 2020, treating physician Dr. Angel Macagno composed an orthopedic
progress note that stated, "Discussion: Based on the clinical evaluation, the current
problem is causally related to this accident. Prognosis: Guarded. Patient is temporarily
totally disabled. Activities of treatment discussed in detail with patient, including activity
modifications, physical therapy, medications, epidural injections and surgery. The
patient's symptoms continued to worsen and she is not responding at all to conservative
treatment, patient wants to discuss surgical options. She is a candidate for posterior
spinal fusion instrumentation L4-L5, possible L3-L4, C4, possible laminectomy." On
February 20, 2020, Dr. Edwin Richter, III, stated that Ms. Almonte "is not expected to be
able to successfully maintain employment at any work for which she is qualified beyond
10-15 years from now." Based on the medical records reviewed for this evaluation, Ms.
Almonte was assessed at the sedentary level.

                                           SELF-REPORT

Ms. Almonte currently reports that she suffers from daily chronic pain in her neck, upper
back, mid back, low back, and legs to toes. Ms. Almonte rated her pain on the following
pain scale:




                        Kincaid Wolstein Vocational and Rehabilitation Services
                        One University Plaza, Suite 302, Hackensack, New Jersey 07601
                        www.KW'iJ§.com. Tel: (201) 343-0700. Fax: (201) 343-0757
     Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 27 of 61



Almonte, Lucia                                                                                      23


            Pain Level                                        Description
       0                        No pain
       1                        Mild pain; you're aware of it, but it doesn't bother you
       2                        Moderate pain; tolerable without medications
       3                        Moderate pain; requires medication to tolerate
       4-5                      More severe pain; you begin to feel antisocial
       6                        Severe pain
       7-9                      Intensely severe pain
       10                       Most severe pain; unbearable

      Area                              Frequency                               Pain Intensity
      Neck                              Constant                                2 to 6
      Upper Back                        Constant                                6 to 7
      Mid Back                          Constant                                3 (constant)
      Low Back                          Constant                                7 to 10
      Legs to Toes                      Constant                                6 to 7

Ms. Almonte indicated that her abilities for lifting, sitting, climbing, balancing, stooping,
driving, feeling, reaching, standing, walking, bending, kneeling, and sleeping are
impaired as a result of her injury. Ms. Almonte noted the following specific limitations:

      Activity                          Functional Ability
      Lifting                           10 Ibs. at most
      Sitting                           60 minutes at the most, then takes a break
      Climbing                          Uses hand rail, takes longer ascending now
      Balancing                         Worse now
      Stooping                          Needs a third point of contact, difficult
      Driving                           Local driving, usually 20 to 25 minutes
      Feeling                           Right hand numbness
      Reaching                          Overhead reaching is problematic for right shoulder
      Standing                          Needs to take a break after 20 minutes
      Walking                           30 to 35 minutes at the most
      Bending                           Causes pain in low back
      Kneeling                          Needs a third point of contact, difficult
      Sleeping                          Disrupted, wakes up 3x/average night

Ms. Almonte takes medications as follows:

      Medication                        Purpose                                 Frequency
      Acetaminophen                     OTC Analgesic                           500mg 3x/Day
      Lidocaine Patches                 Topical Anesthetic                      3-4xIWeek (night)
      Lidocaine Cream                   Topical Anesthetic                      ix/Day

Ms. Almonte reported that she is being treated by the following phYSician on a regular
basis:



                          Kincaid Wolstein Vocational and Rehabilitation Services
                          One University Plaza, Suite 302, Hackensack, New Jersey 07601
                         jNww.K\'I.'!RS.cOlU • Tel: (201) 343-0700. Fax: (201) 343-0757
      Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 28 of 61



Almonte, Lucia                                                                                                24


        Physician                          Specialty                              Frequency
        Dr. Angel Macagno                  Ortho: L Spine                         ix/Month

                                        VOCATIONAL TESTING

During the course of our interview, Ms. Almonte was administered three tests to help
ascertain vocational trait and interest factors. The tests measure factors that
correspond to the U.S. Department of Labor (DOL) worker trait factor system used to
categorize jobs and to compare worker aptitudes to job requirements. These tests are
as follows:

                        Test                        Department of Labor - Related Trait Factors
                                                         Reasoning (R), Mathematics, (M),
           Wonderlic Personnel Test
                                                                   Lanauaae III
                                                         Reasoning (R), Mathematics, (M),
       Wide Range Achievement Test V
                                                       Lanauaae IL), Clerical Perception IQ)
               Self-directed Search                      Career Guidanceilnterest Factors

Test results for Ms. Almonte are as follows:

Wonderlic Personnel Test (Form IV - Spanish Version):

The Wonderlic Personnel Test is a test of general intelligence. Ms. Almonte's score
was as follows:

         Raw Score:                               9
         Adjusted Raw Score                       10
         Grade Equivalent:                        7-8 Years of Ed ucation
         Cumulative Percentile Rank:              6.06% (Adult Working Population Norms)
         WAIS Equivalent:                         80 Full Scale IQ (Norm = 100)

The test results were in the Very Low range for Ms. Almonte's age group. A score of 10
on the Wonderlic Personnel Test is common for individuals with 7 to 8 years of
education. The job potential for individuals who score in this range includes furniture
repair, simple carpentry, electrician helper and domestic work. The lowest 13% of the
working population score within this range (under 12). As a group they are unlikely to
benefit from formalized training settings and are successful using simple tools under
consistent supervision. 6

Wide Range Achievement Test, Revision 5 (WRA T ·V):

The WRAT-V has subtests for Word Reading, Sentence Comprehension, Spelling, Math
Computation, and Reading Composite (for the purposes of this evaluation, the subtest


6 Wonderlic Personnel Test & Scholastic Level Exam, 1992, Wonderlic Personnel Test, Inc., Libeltyville, IL.



                             Kincaid Wolstein Vocational and Rehabilitation Services
                            One University Plaza, SUite 302, Hackensack, New Jersey 07601
                            www.KWVR5 ..cotn. Tel: (201) 343-0700. Fax: (201) 343-0757
     Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 29 of 61



Almonte, Lucia                                                                                           25


for Spelling was not administered). This is a test of achievement and learning ability
and can be compared to achievement levels of other individuals in the same age group.
Her scores were as follows:

             Subtest                   Standard Score                  Percentile          Grade Score
     Word Reading                                 72                       3                   4.7
     Math Computation                             80                       9                   4.3
     Sentence Comprehension                       70                       2                   3.7
     Reading Composite                            69                       2                   ---
Ms. Almonte's scores were in the Very Low range for Word Reading, Math
Computation, and Sentence Comprehension, and in the Extremely Low range for
Reading Composite, indicating inadequate abilities in all domains for most jobs.

Self-directed Search Form E, 4th Edition (Spanish Version):

The Self-directed Search provides a measure of an individual's vocational interests and
is helpful in job-person matching. Test scores for Ms. Almonte were as follows:

       Scale:                 Score:
       Realistic                16
       Investigative            32
       Artistic                 37
       Social                  38
       Enterprising             37
       Conventional             37

Ms. Almonte had highest scores on the Social, Artistic, EnterpriSing, and Conventional
Scales. A high Social score indicates interest in educational and social welfare
occupations. Individuals with high Artistic scores have interests in artistic, musical, and
literary occupations. A high Enterprising score indicates interest in managerial and
sales occupations. Individuals with high Conventional scores have interests in office
and clerical occupations.

Following are examples of occupations that resemble Ms. Almonte's response pattern:

       D.O.T No.         Occupational Title
       359.673-010       Chauffeur
       238.367 -010      Gate Agent
       290.477-018       Sales Clerk, Food
       245.367-010       Animal Hospital Clerk
       295.357 -010      Apparel-Rental Clerk
       205.367-018       Claims Clerk
       299.367 -010      Customer Service Clerk
       290.477 -018      Sales Clerk, Food
       099.223-010       Driving instructor


                        Kincaid Wolstein Vocational and Rehabilitation Services
                        One University Plaza, Suite 302, Hackensack, New Jersey 07601
                       'iL1';y;J'<WVRS.cQJ.]J. Tel: (201) 343-0700 • Fax: (201) 343·0757
       Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 30 of 61



Almonte, Lucia                                                                            26


         319.677-010      Caterer Helper

The examples provided are representative of Ms. Almonte's response pattern and are
intended to illustrate the job positions that are consistent with her vocational
preferences. They are not necessarily intended to represent viable post-injury
vocational options for Ms. Almonte, since they mayor may not be compatible with the
physical functional limitations with which she presents.

Conclusion(s) from Vocational Testing:

Ms. Almonte's score on the academic instruments of the vocational test battery (WRAT-
V and Wonderlic Personnel Test) spanned from the 2 nd percentile up to the 9th
percentile, which is reflective of her limited educational attainment and is consistent with
her pre-injury employment history in manual labor occupations. Based on these scores,
Ms. Almonte would be more suitable for on-the-job or short-duration job retraining. Her
answers on the Self-directed Search matched an assortment of occupations that could
and likely would, if needed, be relevant for future job search and career exploration
activities.

                         POST-INJURY VOCATIONAL PROFILE

The profile developed from the education and employment experience was adjusted to
reflect the functional limitations that Ms. Almonte currently demonstrates, as derived
from the records reviewed and generated for this evaluation.

Ms. Almonte's Post-Injury Vocational Profile is comprised of multiple factors: education,
employment experience, vocational testing, medical records, and Ms. Almonte's self-
report. The information relevant to her vocational situation is as follows:

   •    Education:
           o Ms. Almonte did not obtain a high school equivalency.
   •    Employment:
           o Pre-Injury: Medium Physical Demands.
           o Post-Injury: Sedentary PhYSical Demands.
   •    Vocational Testing:
           o Ms. Almonte would be suitable for on-the-job or short-duration job
               retraining.
   •    Medical Records:
           o Ms. Almonte was assessed at the sedentary level.
   •    Ms. Almonte's self-reported limitations are noted and considered. For the
        purposes of determining her residual abilities, the medical records are relied
        upon.

Based on the medical records, Ms. Almonte was limited to sedentary work. For the
sedentary profile, this would preclude her from activities involving light, medium, and
heavier physical exertion, and reduce her capacity for lifting, carrying, pushing, pulling,



                        Kincaid Wolstein Vocational and Rehabilitation Services
                        One University Plaza, SUite 302, Hackensack, New Jersey 07601
                        www.~VRS.com. Tel: (201) 343-0700. Fax: (201) 343-0757
         Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 31 of 61



Almonte, Lucia                                                                                  27

standing, and walking. Her capacity for seeing was increased from occasional to
frequent. The remainder of the pre-injury profile was held constant.

According to the Dictionary of Occupational Titles, sedentary work is defined as
follows:

            Exerting up to 10 pounds of force occasionally or a negligible amount of force
            frequently to lift, carry, push, pull, or otherwise move objects, including the
            human body. Sedentary work involves Sitting most of the time, but may involve
            walking or standing for brief periods of time. Jobs are Sedentary if walking and
            standing are required only occasionally and all other sedentary criteria are met.

                               TRANSFERABLE SKILLS ANALYSIS

Labor market area and availability of jobs in a specific labor market must be considered,
since certain occupations and professions are concentrated in various geographic
regions. According to Field, placeability exists when "economic conditions and
employer attitudes are such that a person can actually be placed in a job."7

Both the pre-injury profile of worker traits and the post-injury profile for Ms. Almonte
were compared to all 12, 775 jobs in the O.O.T., interfaced with a labor market survey of
the most frequently hired for jobs in the State of New York, 2020. This was done, as
noted, using the McCroskey Transferable Skills Program, which matches and
compares worker capacities against the demands of jobs to determine where the two
intersect. The program has proven over time, through continually published, peer-
reviewed research, to have a high degree of validity and reliability for measuring
probable outcomes and entry point wages.

Pre-injury, Ms. Almonte's profile matched 48 of the 1,258 most frequently hired for jobs
statewide, or about 4% of this job database using the MTSP program. This is reflective
of her prior employment experience in House Cleaner, Secretary, Hostess, Retail
Worker, Sales Clerk, and Cashier job positions. It also indicates that she had the
capacity to perform, or to learn to perform, these jobs. The numbers of matching pre-
impairment and post-impairment jobs for each of the 10 categories of work in the O.O.T.
are indicated in Table 1 below.




J   Field, op. Cit., pl-12



                             Kincaid Wolstein Vocational and Rehabilitation Services
                              One University Plaza, Suite 302, Hackensack, New Jersey 07601
                             'f1Y{W.KWVRS com. Tel: (201) 343-0700. Fax: (201) 343-0757
     Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 32 of 61



Almonte, Lucia                                                                                        28


                                      TABLE 1
                    Pre-impairment & Post-impairment Job Matches
                                 (By Job Categoryl
       No. of Job Categories              Pre-impairment No.                 Post-impairment No.
                                                of Jobs                            of Jobs
          o Professional                                0                                0
          1 Technical                                   1                                0
          2 Clerical/Sales                             24                                10
          3 Service                                    19                                 1
          4 Aqriculture                                0                                 0
          5 Processing                                  1                                0
          6 Machine Trades                              0                                0
          7 Bench Work                                  1                                0
          8 Structural                                  1                                0
          9 Miscellaneous                               1                                0
                 Total                                 48                                11

Jobs with transferable skills are indicated in Table 2.

                                      TABLE 2
                 Pre-impairment & Post-impairment Job Transferability
                  (Number of Jobs by Level of Transferable Job Skills)
                           Category                                       Pre-                Post-
                                                                       impairment        im~airment
      Moderate to hiqh skill transferability                                  10               3
      Job transferability requiring little or no                              38               8
      transferable skills

Post-injury at the sedentary level, with her functional limitations as well as her residual
functional capacities, Ms. Almonte's profile matched 11 of the most frequently hired for
jobs in the State of New York. This is indicative of a 77% diminution of personal access
to the local labor market, pre- vs. post-injury, based solely upon the trait-factor job
matching analysis. Three of the jobs were in a transferable skills category for which
moderate to high levels of transferable skills were available. Examples of the matching
job titles are as follows:

       D.O.T. Code             Job Title
       237.367 -038            Receptionist
       237.367-010             Appointment Clerk
       237.367 -042            Referral and Information Aide
       239.367-014             Dispatcher, Maintenance Service
       249.367-010             Animal Shelter Clerk
       221.367 -070            Service Clerk
       379.367 -010            Surveillance System Monitor



                         Kincaid Wolstein Vocational and Rehabilitation Services
                         One University Plaza, Suite 302/ Hackensack{ New Jersey 07601
                         www.KWVRS.com • Tel: (201) 343-0700. Fax: (201) 343-0757
           Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 33 of 61



Almonte, Lucia                                                                                                        29


            209.687 -018               Reviewer

According to Wolstein (2016), the occupation of Surveillance-System Monitor has
changed substantially and this job match would likely exceed sedentary unskilled job
duties a

The results of the transferable skills analysis, based upon her educational level and
work history, are consistent with diminished physical capacities at the sedentary level
(with adjustments as noted). A copy of the report is attached as an addendum to this
narrative (see Appendix A).

Conclusion(s) from Transferable Skills Analysis:

The results of the transferable skills analysis indicate that, based solely on the trait-
factor system, Ms. Almonte's sedentary post-injury profile matched 11 occupations, a
diminution of 77% compared to the 48 occupational titles contained in her pre-injury
profile.

                                       ANALYSIS OF EMPLOYABILITY

Technically, employability is a status that "exists if a person possesses skills, abilities,
and traits necessary to perform a job or jobs."9 According to McCroskey, employability
theoretically exists when "worker capacity equals or exceeds the demands of a job."10
When an individual's capacities, experiences, and skills are equal to or greater than the
demands of a job, the person has the capacity to perform the job or learn to perform
the job. Employability is solely a measure of individual capacity measured against job
demands. While interests associated with jobs are indicators of preference, not
capacity, they nevertheless provide signals as to what types of work and environment
an individual prefers.

Ms. Almonte's employability is influenced by and dependent upon a synthesis of factors.
In Ms. Almonte's case, the following factors are pertinent:

       •    Physical functional capacities and limitations;
       •    Transferability of previously developed vocational skills;
       •    Academic abilities for job retraining;
       •    Candidacy for vocational rehabilitation services.

Physical functional capacities and limitations:
The medical records reviewed for this evaluation indicate that Ms. Almonte has physical
functional impairments and ongoing treatment needs (Dr. Angel Macagno, January 2,

8    Wolstein, D. (2016). Surveillance-system Monitors in the Work FO!'ce. Journal of Forensic Vocational Analysis.
16(2).
9   Field, T., 1993. Strategies for the Rehabilitation Consultant, p. 1-7, Elliott & Fitzpatrick, Inc., Athens, GA.
10   McCroskey, BJ., 1994. Manual for the McCroskey Transferable Skills Program, Expert
    Vocationologist Edition, VeL 7., Vocationoiogy, Inc .. Minneapolis, MN.


                                 Kincaid Wolstein Vocational and Rehabilitation Services
                                 One University Plaza, SUite 302, Hackensack, New Jersey 07601
                                 www.KWVR".prn    0   Tel:   (201) 343-0700 0   Fax:   (201) 343-0757
       Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 34 of 61


Almonte, Lucia                                                                          30


2020). She was initially treated with conservative care (emergency department
treatment; medical imaging of the chest, brain, cervical spine, lumbar spine, left
shoulder, and right shoulder; a chiropractic evaluation; a comprehensive evaluation; an
orthopedic evaluation; and an electrodiagnostic study) followed by surgical intervention
and invasive procedures as follows:

   •    Cervical trigger point injection: Dr. Nasar Shahid (08/06/18).
   •    Lumbar transforaminal epidural injection: Dr. Nasar Shahid (08/18/18).
   •    Trigger point injection: Dr. Nasar Shahid (09/10/18).
   •    Lumbar caudal epidural injection: Dr. Nasar Shahid (09/15/18).
   •    Anterior cervical discectomy: Dr. Alexandre De Moura (02/26/19).
   •    Right shoulder arthroscopic synovectomy: Dr. Chris Moros (04/18/19).
   •    Sacroiliac joint injection: Dr. John Ventrudo (12/27/19).
   •    Biomechanical device and arthrodesis: Dr. Angel Macagno (03/02/20).

On January 2, 2020, Dr. Angel Macagno composed an orthopedic progress note that
set forth:

        Discussion: Based on the clinical evaluation, the current problem is causally
        related to this accident.
        Prognosis: Guarded.
        Patient is temporarily totally disabled.
        Activities of treatment discussed in detail with patient, including activity
        modifications, physical therapy, medications, epidural injections and surgery.
        The patient's symptoms continued to worsen and she is not responding at all to
        conservative treatment, patient wants to discuss surgical options.
        She is a candidate for posterior spinal fusion instrumentation L4-L5, possible L3-
        L4, C4, possible laminectomy.

On February 20, 2020, Dr. Edwin Richter, III, composed a narrative report that averred:

        Repetitive motions of right shoulder should be avoided. Prolonged sitting,
        standing or walking should be avoided. There is anticipated need of follow-up
        MRI of lumbar spine ($1,600) every 2-3 years, follow-up x-ray of lumbar spine
        ($300) every 2-3 years and follow-up lower extremity EMG ($1,500) every 2-3
        years. There is anticipated need for lumbar spine fusion surgery ($75,000 to
        $125,000) within 2-3 years. There is anticipated need of follow-up MRI of
        cervical spine ($1,600) every 2-3 years, follow-up x-ray of cervical spine ($300)
        every 2-3 years and follow-up upper extremity EMG ($1,500) every 2-3 years.
        There is antiCipated need for additional cervical spine fusion surgery ($75,000 to
        $125,000) within 10-15 years. There is anticipated need of follow-up MRI of
        right shoulder ($1,600) every 3-5 years. She is not expected to be able to
        successfully maintain employment at any work for which she is qualified beyond
        10-15 years from now.

Based on the medical records reviewed for this evaluation, Ms. Almonte was assessed



                        Kincaid Wolstein Vocational and Rehabilitation Services
                        One University Plaza, Suite 302, Hackensack, New Jersey 07601
                        wV'1~J<..WYRS.com. Tel: (201) 343-0700. Fax: (201) 343-0757
     Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 35 of 61



Almonte, Lucia                                                                             31


at the sedentary level, consistent with her current employment. If she becomes
unsuitable for sedentary work, based on the opinion of Dr. Edwin Richter, III, Ms.
Almonte will be precluded from labor force activities.

Transferability of previously developed vocational skills:
Ms. Almonte's physical functional capacities and limitations have a direct impact on the
transferability of her previously developed vocational skills. Accordingly, at the
sedentary level, her post-injury profile matched 11 occupations, which is a 77%
diminution of personal access to the competitive labor market.

Academic abilities for retraining:
Ms. Almonte's academic abilities for job retraining are best represented by her past
educational attainment, in conjunction with her results on the vocational test battery.
She entered but never completed the 12th grade and her vocational testing results
spanned from the 2 nd percentile up to the 9th percentile.

In the past, Ms. Almonte was able to avoid vocational barriers constituted by her limited
academic abilities. Due to the physical limitations with which she presents, this is no
longer a viable strategy for Ms. Almonte.

Ms. Almonte is also an English as a Second Language speaker. She can take English
classes to improve her general ability to benefit from training. Based on the factors
above, she would be most suitable for on-the-job or short-duration job retraining, if
needed in the future.

Candidacy for vocational rehabilitation services:
Ms. Almonte's ability to benefit from vocational rehabilitation services is a function of all
of the factors discussed above. The viability of these resources will be discussed in the
Vocational Rehabilitation section below.

Conclusion(s) from Analysis of Employability:

Considering the physical functional capacities and limitations derived from the medical
records reviewed for this evaluation, the diminution of transferable skills yielded by the
transferable skills analysis, and the very low to extremely low academic abilities
obtained from the results of the vocational test battery, it is within a reasonable degree
of vocational certainty that Ms. Almonte is unemployable in her customary capacity as a
House Cleaner but has been able to maintain her work as a Secretary. According to Dr.
Richter, III, she will not be able to maintain this work beyond 10-15 years. If she is not a
candidate for sedentary work, Ms. Almonte will be precluded from labor force activities.

                             VOCATIONAL REHABILITATION

Ms. Almonte is 39 years old and is alleging that, as a consequence of injuries sustained
in a motor vehicle accident, she has physical functional limitations that hinder him from
continuing her former occupation as a House Cleaner. The purpose of vocational



                        Kincaid Wolstein Vocational and Rehabilitation Services
                        One University Plaza, Suite 302/ Hackensack, New Jersey 07601
                        ~.KWVRS.com. Tel: (201) 343-0700. Fax: (201) 343-0757
       Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 36 of 61



Almonte, Lucia                                                                            32

rehabilitation is to provide training and other services when there is reasonable
probability of the individual returning to gainful employment. Usually this includes
provision of educational training, on-the-job training, medical evaluation if indicated, job
placement assistance, assistive technologies, and related services.

Ms. Almonte's diminished physical functional capacities are incompatible with her work
history as a House Cleaner, but she has returned to work in a reduced capacity as a
Secretary. She does not require vocational rehabilitation services at this time.

The vocational rehabilitation process has five phases in order of preference. Vocational
rehabilitation clients receive services for the phase best suited to their specific needs:

   •    Phase One: The vocational rehabilitation counselor assists the worker to return
        to the same job with the pre-impairment employer. Interventions at this phase
        may include programs of physical conditioning or work-hardening, graduated
        return to work, work evaluation, and refresher training or skill upgrading.

   •    Phase Two: If it is determined the worker cannot return to the same job, the
        vocational rehabilitation counselor encourages and works with the pre-
        impairment employer to make worksite accommodations and job modification, or
        to provide alternative in-service placement.

   •    Phase Three: If the employer is unable or unwilling to accommodate the worker,
        the vocational rehabilitation counselor identifies suitable occupational options in
        the same or related industry.

   •    Phase Four: If the worker is unable to return to alternative employment in the
        same or related industry, the vocational rehabilitation counselor explores
        opportunities in all industries, with emphasis placed on the worker's transferable
        skills, aptitudes, and interests.

   •    Phase Five: If existing skills are insufficient to return the worker to suitable
        employment, the vocational rehabilitation counselor uses training programs to
        enable the worker to acquire new occupational skills. In addition, the vocational
        rehabilitation counselor assists the worker to secure employment once the
        training is complete.

In Ms. Almonte's case, it is my opinion that she would be suitable for Phase Four
rehabilitation services (based on the transferable skills analysis) to Phase Five
rehabilitation services (based on the vocational testing results and her past educational
attainment).

Vocational rehabilitation services are available through the Nassau County office of the
New York State Adult Career and Continuing Education Services - Vocational
Rehabilitation (ACCES-VR). There is no cost for meeting with an ACCES-VR counselor
or for anything that is needed to determine if ACCES-VR can help an individual (this



                        Kincaid Wolstein Vocational and Rehabilitation Services
                        One University Plaza, Suite 302, Hackensack, New Jersey 07601
                        www.KV¥.YBS.com.Tel: (201) 343-0700. Fax: (201) 343-0757
         Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 37 of 61



Almonte, Lucia                                                                                     33

would include medical examination, vocational testing, and other assessments}. There
is also no cost for job placement services. Other services may be based upon a
person's income and/or family resources.

Assistive Technology

Individuals with disabilities can benefit from the application of technology to overcome
the barriers that interfere with their functioning in a work environment. According to PL
100-407,11 assistive technology has been defined as follows:

           Any item, piece of equipment or product system whether acquired commercially
           off the shelf, modified, or customized that is used to increase or improve
           functional capacities of individuals with disabilities.

Ms. Almonte reported that she was experiencing functional limitations in the areas of
lifting, sitting, climbing, balancing, stooping, driving, feeling, reaching, standing, walking,
bending, kneeling, and sleeping. The following items of assistive technology (AT) would
likely be of benefit to her daily functioning:

       Functional Limitation                    AT Currently            AT Options
                                                Used
       Bending/Kneeling/Stooping                None                    Reacher/Grabber
                                                                        Ergonomic DesklWork Area
        Reaching                                None                    Reacher/Grabber
                                                                        Erqonomic Desk/Work Area
       Sitting                                  None                    Back Support Pillow
                                                                        Ergonomic Chair
       Ambulation                               None                    CaneslWalkers
                                                                        Electric Scooters
                                                                        Wheelchairs
       Climbing/Physical Access                 None                    Chair Lifts
                                                                        Elevator
                                                                        Ramp
       Driving/Use of Foot Controls             None                    Hand Controls
                                                                        Driving Aids
                                                                        Switches
       Manual Dexterity                         None                    Adaptive Tools
                                                                        Ergonomic Keyboards
       Hand Strength                            None                    Gripping Aids
                                                                        Adaptive Utensils
       Standing                                 None                    Sit/Stand Stool
                                                                        Adjustable Table
       Sleepinq                                 None                    Motorized Bed Frame


!1   United States Congress: PL 100-407, The Technology Related Assistance for Individuals with
     Disabilities Act of 1988.



                               Kincaid Wolstein Vocational and Rehabilitation Services
                               One University Plaza, Suite 302/ Hackensack, New Jersey 07601
                               Yiww.KWVRS COlD' Tel: (201) 343-0700 • Fax: (201) 343-0757
     Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 38 of 61



Almonte, Lucia                                                                            34

                                                              I Adjustable Mattress
Bending/Kneeling/Stooping: Ms. Almonte reported that she has difficulty with and
experiences pain from bending, kneeling, and stooping. There are hand-operated
reachers that extend a person's range for reaching and retrieving objects, and that
reduce the need to bend, kneel, or stoop. In addition, specially-designed desks and
work areas place materials and tools within easy reach for use by a person with limited
range of motion.

Reaching: Ms. Almonte stated that she has difficulty reaching overhead due to her right
shoulder. Again, there are hand-operated reachers that extend a person's range for
reaching and retrieving objects. In addition, specially-designed desks and work areas
place materials and tools within easy reach for a person with limited range of motion.

Sitting: Ms. Almonte indicated that sitting for extended periods is difficult, usually longer
than 30 minutes. Back support pillows and specially-designed ergonomic chairs with
multiple adjustments for height, firmness, and tilt angle can alleviate discomfort and
extend sitting time.

Ambulation: Ms. Almonte currently does not use any devices to assist her in walking
but reported that she will be using a cane after surgery. If her ability to ambulate is
further impaired, there are a variety of walkers, electric scooters, and wheelChairs that
individuals with mobility impairments use to ambulate. In a home or public setting,
these could be used to get to a location and move about during the course of activities.

Climbing/Physical Access: Ms. Almonte can use her cane (after surgery) and handrails
to assist him in climbing steps. Other options are a ramp, chair lift, or elevator that
could carry him from one level to another.

Driving/Use of Foot Controls: Ms. Almonte noted that she drives locally. There are
alternative hand controls for motor vehicles that can circumvent the need to operate foot
pedals. Driving aids such as blind-spot mirrors and rear-view cameras are also
available, which can reduce the need to adjust physically in order to achieve better
viewing angles while operating vehicles.

Manual Dexterity & Hand Strength: Ms. Almonte indicated that she has difficulty
gripping and grasping (feeling) due to right hand numbness. She does not currently use
any aids or equipment to assist with her daily activities. There is a wide variety of low-
cost adaptive aids and tools to enhance existing hand strength and finger dexterity for
individuals experiencing impairments of this nature.

Standing: Ms. Almonte does not use any assistive devices to help him when standing.
She may benefit from sit/stand tools and adjustable tables that would allow him to
change positions from sitting to standing as needed.

Sleeping: Ms. Almonte stated that her sleep cycle has been disrupted. Motorized bed



                        Kincaid Wolstein Vocational and Rehabilitation Services
                       One University Plaza, SUite 302, Hackensack, New Jersey 07601
                       www.KWVRS.com • Tel: (201) 343-0700. Fax: (201) 343-0757
     Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 39 of 61



Almonte, Lucia                                                                           35

frames are available to enable postural changes when going to sleep. Adjustable
mattresses are also available to help in obtaining a comfortable sleep position. These
devices would not be applicable to job sites, but could decrease fatigue or sleep
deprivation to improve an individual's vocational functioning.

Assistive technologies could reasonably be expected to improve Ms. Almonte's daily
functioning. From a vocational point of view, these devices would not, absent
improvement in her medical condition, enable him to sustain competitive work in her
customary occupation as a House Cleaner.

Conclusion(s) from Vocational Rehabilitation:

Ms. Almonte has diminished physical functional capacities and is precluded from
continuing her former work as a House Cleaner. She has significantly reduced labor
force access at the sedentary level and limited academic abilities for retraining. Ms.
Almonte does not require vocational rehabilitation services at this time. She would need
to be capable of sedentary work at the least in order to benefit from these services, but
according to Dr. Edwin Richter, III, if she is unable to work as a Secretary beyond 10-15
years (a sedentary occupation), Ms. Almonte will not be a candidate for workforce
activities.

                 ANALYSIS OF EARNINGS/EARNINGS CAPACITY

The power to earn money is a function of the capacity to perform work. The capacity to
perform work is predicated upon individual mental and physical abilities that are
measurable and quantifiable. This analysiS was done in accordance with the worker
trait-factor system developed by the U.S. Department of Labor, which provides the
means for such measurement.

Ms. Almonte was self-employed as a House Cleaner at the time of her injury. Her
Schedule C-EZ, Forms for 2014 to 2018 show the following demonstrated wage
earnings:

      Year          Gross Receipts
      2014          $16,000
      2015          $16,500
      2016          $15,600
      2017          $15,600
      2018          $10,400

Ms. Almonte has remained at work as a Secretary but was unable to maintain her work
as a House Cleaner and sustained a total loss of earnings that she would have
generated in this capacity, offset by the temporary wages she earned as a Hostess.
Ms. Almonte will continue to sustain lost earnings for the wages she would have
generated as a House Cleaner.




                      Kincaid Wolstein Vocational and Rehabilitation Services
                      One University Plaza, SUite 302, Hackensack, New Jersey 07601
                      www.KWVRS.com • Tel: (201) 343-0700. Fax: (201) 343-0757
      Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 40 of 61



Almonte, Lucia                                                                                             36


Ms. Almonte's loss of earning capacity is directly related to the severity of her disability.
According to the Bureau of Labor Statistics, U.S. Department of Labor, the following
labor force characteristics for Persons with a Disability are noted:

        In 2014, 17.1 percent of persons with a disability were employed, the U.S.
        Bureau of Labor Statistics reported today. In contrast the employment-
        population ratio for those without a disability was 64.6 percent. The ratio for
        persons with a disability declined by 0.5 percentage point from 2013 to 2014,
        while the ratio for those with no disability increased by 0.6 percentage point. The
        unemployment rate of persons with a disability edged down to 12.5 percent from
        2013 to 2014, while the rate for those without a disability declined to 5.9.

        The data on persons with a disability are collected as part of the Current
        Population Survey (CPS), a monthly sample survey of about 60,000 households
        that provides statistics on employment and unemployment in the United States.
        The collection of data on persons with a disability is sponsored by the
        Department of Labor's Office of Disability Employment Policy.

        •   For all age groups, the employment-population ratio was much lower for
            persons with a disability than for those with no disability.
        •   Unemployment rates were higher for persons with a disability than for those
            with no disability among all educational attainment groups.
        •   In 2014, 33 percent of workers with a disability were employed part time,
            compared with 18 percent for those with no disability.
        •   Employed persons with a disability were more likely to be self-employed than
            those with no disability.12

Accordingly, Ms. Almonte's lifetime earnings would likely be reduced further by periods
of unemployment, depending on the severity of her disability as she ages.

If a need were identified in the future, Ms. Almonte would be a candidate for vocational
rehabilitation services. Competitiveness increases with the attainment of vocational
training. Even with completion of vocational training, Ms. Almonte's expected entry
point annual earnings would likely be lower than her demonstrated wages as a House
Cleaner.

The above wage-earnings do not include computation of such variables as wage growth
over time, lost promotional opportunities and advancement, the value of fringe benefits,
income taxes, present value computation, and other economic factors. The figures do
represent an estimate of the diminution of annual gross wage-earning power as a
consequence of diminished functional work capacity for Ms. Almonte. Her future
occupational base has also been significantly reduced as a consequence of her
disability and resultant functional impairments.

12 U.S. Depmtment of Labor, Bureau of Labor Statistics, Cu)'rent Population Survey USDL-15-1162, Persons
with a Disability: Labor Force Characteristics. Released Tuesday, June 16,2015,




                           Kincaid Wolstein Vocational and Rehabilitation Services
                           One University Plaza, Suite 302, Hackensack, New Jersey 07601
                           www.KIIIVRS.cQIn.Tel: (201) 343-0700. Fax: (201) 343-0757
    Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 41 of 61



Almonte, Lucia                                                                            37


Conclusion(s) from Analysis of Earnings/Earning Capacity:

   1) Prior to injury, Ms. Almonte was working as a House Cleaner in her local labor
      market. She earned up to $16,500 in this capacity. Post-injury, Ms. Almonte
      was unable to maintain this line of work and sustained a total loss of earnings for
      the wages she would have generated in this capacity, temporarily offset by the
      wages she earned as a Hostess.

   2) Ms. Almonte's wage-earning power is currently eliminated for her pre-injury work
      as a House Cleaner. She does not require vocational rehabilitation services at
      this time, and even if she will require them, these services will not restore her
      ability to return to her previous work as a House Cleaner.

   3) As a result of the injuries incurred on April 18, 2018, Ms. Almonte has
      experienced lost earnings to the present. She will continue to experience lost
      earnings that comprise her former wage rate (as a House Cleaner), plus benefits,
      from the date of her injury through her estimated work life. Ms. Almonte can
      continue earning wages as a Secretary.

   4) If and when she is unable to maintain her current work in the future, which
      according to Dr. Edwin Richter, III, will be within 10-15 years, Ms. Almonte will
      not be a candidate for workforce activities.

                                             SUMMARY
In summary, based on the results of the vocational evaluation of Ms. Almonte, and
considering her age, education, past work experience, and the opinions expressed in
the medical records, the following are my opinions within a reasonable degree of
vocational certainty regarding Ms. Almonte's employability and earning capacity.

   1. Ms. Almonte demonstrated the ability to perform work successfully as a House
      Cleaner, Secretary, Hostess, Retail Worker, Sales Clerk, and Cashier. She
      showed the ability to perform duties, develop skills, and acquire the knowledge
      and training necessary to obtain and maintain employment in these job positions.

   2. Based on the medical records, Ms. Almonte has significant physical functional
      impairments that impact her employability and functional abilities to perform
      work. On January 2, 2020, treating physician Dr. Angel Macagno composed an
      orthopedic progress note that stated, "Discussion: Based on the clinical
      evaluation, the current problem is causally related to this accident. Prognosis:
      Guarded. Patient is temporarily totally disabled. Activities of treatment
      discussed in detail with patient, including activity modifications, physical therapy,
      medications, epidural injections and surgery. The patient's symptoms continued
      to worsen and she is not responding at all to conservative treatment, patient
      wants to discuss surgical options. She is a candidate for posterior spinal fusion



                       Kincaid Wolstein Vocational and Rehabilitation Services
                       One University Plaza, SUite 302, Hackensack, New Jersey 07601
                       www.KWVR5.com. Tel: (201) 343-0700. Fax: (201) 343-0757
    Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 42 of 61



Almonte, Lucia                                                                             38


      instrumentation L4-L5, possible L3-L4, C4, possible laminectomy." On February
      20, 2020, Dr. Edwin Richter, III, stated that Ms. Almonte "is not expected to be
      able to successfully maintain employment at any work for which she is qualified
      beyond 10-15 years from now." Based on the medical records reviewed for this
      evaluation, Ms. Almonte was assessed at the sedentary level.

   3. Ms. Almonte's score on the academic instruments of the vocational test battery
      (WRAT-V and Wonderlic Personnel Test) spanned from the 2 nd percentile up to
      the 9th percentile, which is reflective of her limited educational attainment and is
      consistent with her pre-injury employment history in manual labor occupations.
      Based on these scores, Ms. Almonte would be more suitable for on-the-job or
      short-duration job retraining. Her answers on the Self-directed Search matched
      an assortment of occupations that could and likely would, if needed, be relevant
      for future job search and career exploration activities.

   4. The results of the transferable skills analysis indicate that, based solely on the
      trait-factor system, Ms. Almonte's sedentary post-injury profile matched 11
      occupations, a diminution of 77% compared to the 48 occupational titles
      contained in her pre-injury profile.

   5. Considering the physical functional capacities and limitations derived from the
      medical records reviewed for this evaluation, the diminution of transferable skills
      yielded by the transferable skills analysis, and the very low to extremely low
      academic abilities obtained from the results of the vocational test battery, it is
      within a reasonable degree of vocational certainty that Ms. Almonte is
      unemployable in her customary capacity as a House Cleaner but has been able
      to maintain her work as a Secretary. According to Dr. Richter, III, she will not be
      able to maintain this work beyond 10-15 years. If she is not a candidate for
      sedentary work, Ms. Almonte will be precluded from labor force activities.

   6. Ms. Almonte has diminished physical functional capacities and is precluded from
      continuing her former work as a House Cleaner. She has significantly reduced
      labor force access at the sedentary level and limited academic abilities for
      retraining. Ms. Almonte does not require vocational rehabilitation services at this
      time. She would need to be capable of sedentary work at the least in order to
      benefit from these services, but according to Dr. Edwin Richter, III, if she is
      unable to work as a Secretary beyond 10-15 years (a sedentary occupation), Ms.
      Almonte will not be a candidate for workforce activities.

  7. Prior to injury, Ms. Almonte was working as a House Cleaner in her local labor
     market. She earned up to $16,500 in this capacity. Post-injury, Ms. Almonte
     was unable to maintain this line of work and sustained a total loss of earnings for
     the wages she would have generated in this capacity, temporarily offset by the
     wages she earned as a Hostess.

   8. Ms. Almonte's wage-earning power is currently eliminated for her pre-injury work



                       Kincaid Wolstein Vocational and Rehabilitation Services
                       One University Plaza, Suite 302, Hackensack, New Jersey 07601
                       www.KWVRS.con}"Tel: (201) 343-0700 " Fax: (201) 343-0757
      Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 43 of 61



Almonte, Lucia                                                                               39

        as a House Cleaner. She does not require vocational rehabilitation services at
        this time, and, even if she will require them, these services will not restore her
        ability to return to her previous work as a House Cleaner.

    9. As a result of the injuries incurred on April 18, 2018, Ms. Almonte has
       experienced lost earnings to the present. She will continue to experience lost
       earnings that comprise her forrner wage rate (as a House Cleaner), plus benefits,
       from the date of her injury through her estimated work life. Ms. Almonte can
       continue earning wages as a Secretary.

    10.lf and when she is unable to maintain her current work in the future, which
       according to Dr. Edwin Richter, III, will be within 10-15 years, Ms. Almonte will
       not be a candidate for workforce activities.

If additional information is made available, I reserve the right to amend my conclusions
as needed.

Respectfully submitted:
~;-)
 ./ ' Mwl U;t1:;:~~
Daniel Wolstein, Ph.D., CRC, PVE, CLCP, CRV, IPEC, ABVE/F, LRC
Certified Rehabilitation Counselor
Professional Vocational Evaluator
Certified Life Care Planner
Certified Rehabilitation Vocationologist
International Psychometric Evaluation Certification
Fellow, American Board of Vocational Experts
Licensed Rehabilitation Counselor




                           Kincaid Wolstein Vocational and Rehabilitation Services
                           One University Plaza, Suite 302, Hackensack, New Jersey 07601
                           ~"KWVRS.CQLB' Tel: (201) 343-0700. Fax: (201) 343-0757
    Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 44 of 61



Almonte, Lucia                                                                             40


                           RESOURCES AND REFERENCES

   1) Dictionary of Occupational Titles Revised 4th edition, 1992, U.S. Department
      of Labor Employment and Training Administration, Government Printing Office,
      Washington, D.C.

   2) The Revised Handbook for Analyzing Jobs, 1991, U.S. Department of Labor,
      Employment and Training Administration, Government Printing Office,
      Washington, D.C.

   3) Foundations of Forensic Vocational Rehabilitation, Robinson, R.H., 2014.
      Springer Publishing Company. New York, New York.

   4) Occupational Outlook Handbook, 2014 Edition, U.S. Department of Labor
      Statistics. Http://www.bls.gov/ooh/

   5) O*Net Online (Occupational Information Network), 2015.
      https://www.onetonline.org/

   6) Job Browser Pro (Version 1.67). 2015. Skilltran. Spokane, Washington.

   7) Assessment of Earning Capacity, 3'd Edition, Shahnasarian, M. 2011.
      Lawyers and Judges Publishing Company, Inc. Tucson, Arizona.

   8) Manual for the McCroskey Transferable Skills Program, Version 2015,
      McCroskey, B.J. Brooklyn Park, MN.

   9) A Guide to Rehabilitation, Deutsch, P. and Sawyer, H., 2005, Matthew Bender
      and Company, Albany, NY.

   10)Vocational Assessment: Evaluating Employment Potential, Havranek, J.,
      Grimes, J., Field, T. and Sink, J., 2005, Elliott & Fitzpatrick, Inc., Athens, GA.

   11)Rehabilitation Consultant's Handbook, Field, T. and Weed, R., 2003, Elliott &
      Fitzpatrick, Inc., Athens, GA.

   12)Strategies for the Rehabilitation Consultant, Field, T., 1999, Elliott &
      Fitzpatrick, Inc., Athens, GA.

   13)Assistive Technologies: Principle and Practice, Third Edition, Cook, A. and
      Polgar, J., 2008, Mosby Elsevier, st. Louis, Missouri.




                       Kincaid Wolstein Vocational and Rehabilitation Services
                      One University Plaza, Suite 302, Hackensack, New Jersey 07601
                      l'Iww.KWVRS.com. Tel: (201) 343-0700. Fax: (201) 343-0757
    Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 45 of 61



Almonte, Lucia                                                                       41




                                        ADDENDUM A

                 MCCROSKEY TRANSFERABLE SKILLS ANALYSIS

                                            RESULTS

                                      LUCIA ALMONTE




                     Kincaid Wolstein Vocational and Rehabilitation Services
                     One University Plaza, Suite 302, Hackensack, New Jersey 07601
                     www.KWVRS.com • rei: (201) 343-0700. Fax: (201) 343-0757
                 Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 46 of 61




                                        MTSP - Report 1
          Client Identification, Labor Market Area, VIPR Type and Reason for Referral
                                                       Monday, March 2, 2020


         Client Name: Almonte, Lucia
             Address!:
             Address2:
        City/State/Zip: Freeport                              NY      11520


 Labor Market Area
     Job Bank Name: Nassau                                                         Year Link: 2020
 StateParishProvince: New York                                                 Inflation Link: 1.351914315
        Country Name: USA                                                        ECLR Link: 1.2041

VIPRType: 9999           Average Worker



Referral:
 Vocational Evaluation and Earning Capacity Analysis




(c) Copyright 2002-2015 by Billy J. McCroskey, Ph.D.                                              Pagelofl
                                            Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 47 of 61




                                                                                            MTSP - Report 3
                                                                                   Client Worker Trait Profiles
  Client: Almonte, Lucia                                                                                                                                                    Monday, March 2, 2020


                                                                                                                                                  Pbysical                   Environmental
                                                                              GED                  Aptitodes                                      Demands                    Conditions
                    Worker Trait Profiles                      VQ            RML                SPQKFMEC                                        123456                      1234567
     Profile 1: Work History Profile                            102.63       3    2     3       2    2      3   2   2    3       2              3 0 0             0               o   0 0 0 0 0

     Profile 2:    Evaluative Profile                            99.14       3    2     3       2    2      3   2   2    3       2                 o   0                          000000

     Profile 3:    Pre Profile                                  102.83       3    2     3       2    2      3   2   2    3       2              3 0 0                             000000

     Profile 4:    Post Profile                                  99.14       3    2     3       2    2      3   2   2    3   1   2                 o   0                          000000


  Profile 1:     Highest Levels of Worker Trait Functioning demonstrated across Past Relevant Work History over the past 15 years.
  Profile 2: The Evaluative Data Profile of Current Vocational Functioning derived from demonstrated and retained Work History
                functioning, confirmed by review of available relevant Medical, Psychological, Social, Educational and Vocational Information
                and extended through available relevant Vocational Tests, Measures, Ratings and Functional Capacities Assessment data.

  Profile 3: Highest Levels of Worker Trait Functioning across demonstrated Work History (Profile 1) and Evaluative Data (Profile 2).

  Profile 4: The Final Adjusted Residual Employability and Earnings Capacity Profile of Vocational Functioning for Job-Person Matching.
      Notes: \Y {)I-ker Trait Prufile Leyels uf "-4" on C E D ~H1d /\ptitude Tn:Hs             n.,:f1~~ct   \Hddic-i-\ V(,fagl..' (50th '/nHt?'") \-' OC<ltROH3i Fum::tiofllng.
                Tl"u.': ,\'Hch.Hl'-A\-'t!"a:ge \/ucatlonai (hwtieni (\'O} for JOD" isW{} and fur People is 140. Beth t:-n'e a St:-mdard ne.vi::ttion of L5.

                ,F\':l'ft:'.'t .Job-Per)(\H Prome Rbtche-s are n'lrc. R-t'asoiwbh: J'fJ; \;httd1es an.' typiC3ih 225 \:'Q Points hehnv the Person!s VQ,
                Tht:u{"ericai [iru/erpinnings                        ;/oCalitmai             S'Jstem          inciwfe: Parsfmls (j9{N) Int{H'ma! 3-Part
                The Fm'ma/ ,rliinnesotll Theory of Work Adjustmen{ (Dmvi$'.                         & j'Veiss, 19(8), Tife VUClu-imwi Diagnosis (fm! .1Si:,cs';nu:lU of
                   Rt::ffdufll Emrdarabilitr (i 'DARE, kkCrosAej'. Wattenbarger, Field and Sinli, J977j, and the Scienl{jh' RC5i:!tlrch on Joo-
               Person ;,tiarchiuE (fnd Earninf;                  Pralicthm Studies c'omailled in wuiolla/ peer-reviewed }ounuds inc!uding': Vol!!. ! _ -;
                       Journal    ,~l   Forensic                  ( ! 9Y5-20 I -f), The Earning!'" Analyst (T1::>'O }auma!.!' ;JUJU! _"lmer-ieiln Refw/;i!ilation
               Eumornics Associmhm (t 'ofs f - 4. 1998 - ::()(J 1) and The Aft'feric(w iJoard               0/ 'Vocational            (AS-FE) irmfl1nis
                VocatioNal Asses,'J'mefli             l-.t. 1996 - lUOl).                       Transf'r!mble Sk.W.~' Afwirsfs                    has been   demon.,'t!'rri£~d.




(c) Copyright2002-2015 by Billy 1. McCroskey, Ph.D.                                                                                                                                      Pagelofl
                             Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 48 of 61



                                                                                                       MTSP - Report 4
                                                                                Pre - Post Comparisons and Residual Employability
 Almonte, Lucia                                                                                                                                                                               Monday, March 2, 2020



                                                          SECTION 5, PART 1: ACCESS TO THE LABOR MARKET

                 Jobs Searched:                            1258                       In this Job Bank


                                                                                      Job Matches in each of the 10 DOT Job Categories*
                               Prof            TechMgr ClerSales                         Services     Agri       Process           MachTr            Bench            Struct       Mise

     JobCats":

               Pre:                  o                                           24          19              o
             Post:                   o                   o                       10                          o             o


      ** Mean=85, Std Dev=8. Access to                SpecijicJobs and Earnings depend on Qualijicalfol1s, Skills, Abilities. General and Specific Educational
                                       Del'efopmenl, Aptitudes, Training, Experience, Slipply~DeJlland Factors in Relevant Labor Markets.




                                       SECTION 5, PART 2:                                         EARNING CAPACITY AND TRAINING POTENTIAL

                                    Overall Earning Capacity: Mean Present Value Earning Capacity Estimates· Pre/Post Summary

                                                                           Note: See Table 4a for EC Rxy, SEe and Confidence Intervals.
                           MaxVq               AvgVq                              Mean            10th%ile       25th%ile                 50th"/oile           75th%lIe          90th%lIe              Trainiog Potential U

             Pre:           99.45                  91.92                          $20.60            $12.24           $14.91                  $19.02                $24.78           $31.80                     64

           Post:            95.58                  93.22                          $20.76            $12.31           $15.02                 $19.18                $25.01            $32.08                     62
r-
I.. . . ~~.~,j.9"~.~}.:i    ....... ~~.!.'~l             101%1 \'--'101%i
                                                               ..__............... .........- L101o~1
                                                  .. ...................... 1            "                       I. _ _ ""_ ""~,.~.~.~I                                          ~-{,j
                                                                                                                                          l10i'lo] L"._ . __ .. ,,_~~~~ l....... _
                                                                                                                                                                                 . _,, _ "_~_~_~,~.        1_96'&1

       ** Mean=85, Std Dev=8. Access to Specific Training Programs depend on Qualifications, General and Specific Educational Development,
                               Aptitudes, Motivation, Supply and Demand Factors in Relevant Training Markets and Funding Availability.




                     SECTION 5, PART 3: TRANSFERABLE SKILLS (TS) AVAILABILITY and UTILIZATION
                               No TSkills
                               Available
                                                                                 Few, ifany
                                                                            TSki!!s Available                                                     Av:ulable
                                                                                                                                                                          I[
                                                                                                                                                                          I
                                                                                                                                                                               Iligh'~'SkillS"J
                                                                                                                                                                                Available

       TS Levels*:                                                                                                                            1-6=O=:"-=9~~=·········:;--'·                                  Utilization**

                Pre:                                  6                                      23                                               r .'5]                                                                 6

              Post:                                   o                                       6                                               [          ·0]
L. ,Residual:1                                                                                                                                                                   L_······_·····_60-'oio]

        ** Mean=85, Std Dev=8. Access to TS Jobs depends on Level ofQualificatiol1s, Skills, Training, Experience, Availability ofSkills
  Updating/Enhancement Training to Bridge Employment Barriers, a Positive Aftitl/de and a Motivated, Optimistic, Enthusiastic, Persistent and.
                                                    above aI!, a Realistic Job Search.




                           * See MVQS2003 Rep0l1s: Selected Symbols,                                  Codes and Scales. (MVQS 2003 Resources, p. 42).




 (c) Copyright 2002-2015 by Billy J. McCroskey, Ph,D.                                                                                                                                                         Page 1 of1
                                               Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 49 of 61




                                                                                MTSP - Report 5
                                                       Client Work History Job DemandsIWorker Trait Requirements

Almonte, Lucia                                                   Report 5: Work History Job DemandslWorker Trait Requirements                                 Monday, March 2, 2020



                                                                       S                                                                      Physical        Environmental
                                                                       V                        GED              Aptitudes                    Demands           Conditions
Dot Code          Job Title                             VQ        VIPR P Skill Level            RML           SPQKFMEC                       2 3 4 5 6        1234567
237.367-038       Receptionist                           95.38     ESFP    4     Semi~Skilled   3   2   3     2   2   3   2     2   2         o   0       0     000000
290.477-014       Sales Clerk                            97.23     ESTP    3     Semi-Skilled   3   2   2     2   2   3   2     2   2   2   2 0 0         0     000000
301.687-014       Day Worker                             82.38     ESTJ    2      Unskilled     2             2   2       2     2   3       3 0 0     o   0     000000
 352.667-010      Host/Hostess                           95.27     ESFJ    3     Semi-Skilled   3   2    3    2   2   2   2     2   2       200           0     o   0 0 0 0 0




(c) Copyright 2002-2015 by Billy J. McCroskey, Ph.D.                                                                                                                     Page 1 of1
                                             Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 50 of 61


                                                                         MTSP - Report 7
                                                       Work History by VQ - Present Value Earning Capacity




Almonte, Lucia                                         Report 7: Work History by VQ - Present Value Earning Capacity                                Monday, March 2, 202(

                                                                                               Note: See JOFV Table 4a, for EC Rxy, SEe and Confidence Intervals

  Dot Code        Job Title                             VQ SVP Skill Level         VA V1PR       Mean       lOth%ile      25th % ile SOth%ile      75th % ile      90th%ile
 290.477-014      Sales Clerk                           97.23   3   Semi-Skilled   93% ESTP      $21.28       $12.52        $15.35      $19.68      $25.70          $32.93
 237.367-038      Receptionist                          95.38   4   Semi-Skmed     89% ESFP      $21.04       $12.42        $15.19      $19.45      $25.38          $32.54
 352.667-010      Host/Hostess                          95.27   3   Semi-Skilled   79% ESFJ      $21.03       $12.41        $15.18      $19.44      $25.36          $32.51
 301.687-014      Day Worker                            82.38   2     Unskilled    74% ESTJ      $19.37       $11.76        $14.12      $17.85      $23.14          $29.76




(c) Copyright 2002-2015 by Billy 1. McCroskey, Ph.D.                                                                                                                Page 1 of1
                                            Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 51 of 61




                                                                                     MTSP - Report 8
                                                                Job Matches by Transferable Skills (TS) - Job Demands


Almonte, Lucia                                               Job Profile Report 8: Job Matches by Transferable Skills (TS) - Job Demands                       Monday, March 2, 2020

                                                                       S                                                         Physical Environmental
                                                                       V              GED                              Aptitudes Demands   Conditions
Dot Code           Job Title                          TS    VQ VIPR VA P Skill Level R M L                          SPQKFMEC 1234561234567
237.367-038        Receptionist                       97%   95.38 ESFP    89% 4       Semi-Skilled    323223222                                a a         a      000000
237.367-010        Appointment Clerk                  91%   91.55 ESFP    89% 3       SemiwSkilled    3    2   3             3   2   2     2   a a                000000
237.367-042        Referralwandwlnformation Aide      83%   95.58 ESFP    89% 3       SemiwSkilled    3    23223222                            a a                000000
239.367-014        Dispatcher, Maintenance Service    46%   95.58 ESFP    87% 3       SemiwSkilied    3    23223222                            aa                 000000
249.367-010        AnimalwShelter Clerk               40%   93.13 ESFP    93% 3       Semi-Skilled    3    2   3        2    3   2   2     2   a a         a      000000
249.167-014        Dispatcher, Motor Vehicle          23%   95.38 ENFJ    87% 5       Semi-Skilled    323223222                                aa          a      000000
221.367-070        Service Clerk                      23%   94.15ISFP     87% 4       Semi-Skilled    322223222                                a   a              000000
209.687-010        Checker II                         23%   89.61 ESFP    87% 4       Semi-Skilled    3    22223222                            a   a   a          000000
247.367-010        ClassifiedwAd Clerk I              20%   95.58 ENFJ    89% 5       Semi-Skilled    3    23223222                            a   a              000000
379.367 w010       Surveillance-System Monitor        20%   90.63 ESFP    86% 2         Unskilled     3        3222222                         a   a a            a a a a a a
209.687-018        Reviewer                           20%   88.82 ESFP    87% 4       Semi-Skilled    3        3223222                         a   a   a          000000




(c) Copyright 2002-20l5 by Billy J McCroskey, Ph.D.                                                                                                                      Page I ofl
                                              Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 52 of 61


                                                                                    MTSP - Report 10
                                                       Job Matches by Transferable Skills (TS) - Present Value Earning Capacity


Almonte, Lucia                                                  Report to: Job Matches by Transferable Skills-Present Value Earning Capacity                                       Monday, March 2, 2020

                                                                                                                            Note: See JOFV Table 43, for EC Rxy, SEe and Confidence Intervals.

  Dot Code        Job Title                                       TS      VQ       SVP       VA       VIPR        Mean          lOtho/Oile     25th % ile     SOth%ile        75th % ile     90tb % ile
 237.367-038      Receptionist                                    97%      95.38      4        89%     ESFP        $21.04           $12.42          $15.19        $19.45          $25.38             $32.54
 237.367-010      Appointment Clerk                               91%      91.55      3        89%     ESFP        $20.55           $12.23          $14.88        $18.98          $24.72             $31.72
 237.367-042      Referral-and-Information Aide                   83%      95.58      3        89%     ESFP         $21.07          $12.43          $15.21        $19.48          $25.42             $32.58
 239.367-014      Dispatcher, Maintenance Service                 46%      95.58      3       87%      ESFP        $21.07           $12.43          $15.21        $19.48          $25.42             $32.58
 249.367-010      Animal-Shelter Clerk                            40%      93.13      3        93%     ESFP        $20.75           $12.31          $15.01        $19.17          $24.99             $32.06
 249.167-014      Dispatcher, Motor Vehicle                       23%      95.38      5        87%     ENFJ        $21.04           $12.42          $15.19        $19.45          $25.38             $32.54
 221.367-070      Service Clerk                                   23%      94.15      4        87%     ISFP         $20.89          $12.36          $15.09        $19.30          $25.17             $32.28
 209.687-010      Checker II                                      23%      89.61      4       87%      ESFP        $20.30           $12.13          $14.72        $18.74          $24.38             $31.30
 247.367-010      Classified-Ad Clerk I                           20%      95.58      5        89%     ENFJ        $21.07           $12.43          $15.21        $19.48          $25.42             $32.58
 379.367-010      Surveillance-System Monitor                     20%      90.63      2        86%     ESFP        $20.43           $12.18          $14.80        $18.87          $24.56             $31.52
 209.687-018      Reviewer                                        20%      88.82      4        87%     ESFP         $20.20          $12.09          $14.65        $18.64          $24.25             $31.14




(c) Copyright 2002-2015 by Billy J. McCroskey, Ph.D.                                                                                                                                             Page 1 of1
    Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 53 of 61




 Daniel Wolstein, PhD, CRC, PVE, CLCP, CRY, IPEC, ABVE/F, LRC
  One University Plaza, Suite 302· Hackensack, New Jersey· 201-343-0700

           Listing of Court Appearances Previous Four-Year Period
11/21/17    Workers Compensation Court
            State of New Jersey Department of Labor and Workforce Development
            Hudson County
            Jersey City, New Jersey
            Judge Jamie Buonocore
            Floralba Avendano v. Target Corporation
            Claim Petition No.: 2006/15760

2/8118      Superior Court of New Jersey
            Chancery Division - Family Part
            Hunterdon County Justice Center
            Flemington, New Jersey
            Judge Julie Marino
            Caroline Ranger v. Frederic Simard
            Docket No.: FM/10/225/16

9112/18     Superior Court of New Jersey
            Chancery Division - Family Part
            Somerset County
            Somerville, New Jersey
            Judge John McDonald
            Karalyn Rosenblum v. Mark Rosenblum

10/4/18     Superior Court of New Jersey
10/5/18     Chancery Division - Family Part
            Essex County
            Newark, New Jersey
            Judge David B. Katz
            Daniel Mayo v. Jamie Mayo

1119/18     Supreme Court of New York
            Dutchess County
            Poughkeepsie, New York
            Judge James V. Brands
            James Murray and Lynn Murray v. Home Depot, USA Inc.

12/5/18     Supreme Court of New York
            Richmond County
            Staten Island, New York
            Judge Alan C. Marin
            Roberto Ortega v. Opus Development Group Ltd.
    Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 54 of 61




12/14/18   Supreme Court of New York
12/17/18   Westchester County
           White Plains, New York
           Judge John Colangelo
           Samantha Podesta v, Joseph Podesta
           Index No,; 576172017

3/8/19     Supreme Court of New York
           Bronx County
           Bronx, New York
           Judge Fernando Tapia
           Santos Uvidia v, The Cardinal Spellman High School and Archdiocese
           Index No,; 306692/2012

3/11/19    Superior Court of New Jersey
           Chancery Division - Family Part
           Somerset County
           Somerville, New Jersey
           Judge Robert Ballard
           Peter Wright v, Elizabeth Brady Wright
           Docket No,; FM-18-298-12

3/14/19    Supreme Court of New York
           Kings County
           Brooklyn, New York
           Judge Bernard Graham
           Albert Masmalaj v, NYC Economic Development Corporation
           Index No,; 7555/14

4/22/19    Superior Court of New Jersey
           Passaic County
           Paterson, New Jersey
           Judge Thomas LaConte
           Barbara Payton v, Peter Berger, D,C,
           Docket No,; PAS-L-2668-16

05/31/19   Superior Court of New Jersey
           Somerset County
           Somerville, New Jersey
           Video Deposition Testimony
           Christine Reiss v, Warren Medical Center et aL
           Docket No,; SOM-L-830-16

07/25/16   Superior Court of New Jersey
           Hudson County
    Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 55 of 61




           Newark, New Jersey
           Video Deposition Testimony
           Timothy Mahoney v. Union Paving and Construction Company
           Docket No.: HUD-L-0433-17

09/27/19   Supreme Court of New York
           Nassau County
           Mineola, New York
           Judge Leonard Steinman
           Michael Carucci v. Town of Hempstead and Andrew P. Carbone
           Docket No.: 601096/16

10101119   Supreme Court of New York
           Kings County
           Brooklyn, New York
           Judge Reginald Boddie
           Cathie Mathurin v. David Y. Shalom and BH Contractor Inc.
           Docket No.: 502729/2017

10103/19   Supreme Court of New York
           Bronx County
           Bronx, New York
           Judge Norma Ruiz
           Oscar Avila v. 265 Wythe, LLC, et al.
           Docket No.: 306785/2013

10108/19   Superior Court of New Jersey
           Bergen County
           Hackensack, New Jersey
           Judge Darren DiBlasi
           Laura Grube v. Michael Grube
           Docket No.: FM-02-1936-18

10/23/19   Superior Court of New Jersey
           Bergen County
           Hackensack, New Jersey
           Judge Mary Thurber
           Mark Eiseman v. Richard Rhim, M.D., et al.
           Docket No.: BER-L-2334-16

11/21/19   Supreme Court of New York
           New York County
           New York, New York
           Judge Julio Rodriguez
           Sommer Carbuccia v. New York City Transit Authority, et al.
           Docket No.: 156715/2014
    Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 56 of 61




01/10/20   Superior Court of New Jersey
           Bergen County
           Hackensack, New Jersey
           Judge Jane Gallina-Mecca
           Qingyou Yan v. Yixiong Xu
           Docket No. FM-02-2387-18

01/17/20   Superior Court of New Jersey
           Bergen County
           Hackensack, New Jersey
           Video Deposition Testimony
           Luz Jerez v. Steven Bartlett et al.
           Docket No. BER-L-73-18

01/27/20   United States District Court of New Jersey
           Essex County
           Newark, New Jersey
           Judge Brian Martinolli
           Emest Hinson Jr. v. United States of America
           Docket NO.3: 18-CV-00870-BRM-LHG

02/26/20   Superior Court of New Jersey
           Bergen County
           Hackensack, New Jersey
           Judge James Guida
           Leron Bensoussan v. Richard Bensoussan
           Docket No. FM-02-2484-18
   Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 57 of 61




Daniel Wolstein, PhD, CRC, PVE, CLCP, CRY, IPEC, ABVE/F, LRC
 One University Plaza, Suite 302· Hackensack, New Jersey' 201-343-0700

       Listing of Deposition Appearances Previous Four-Year Period

03/19/18   Mark and Carol Eiseman v. Richard Rhim, M.D., Joshua Rovner, M.D.
           Krompier & Tamn
           Superior Court of New Jersey
           Law Division: Bergen County
           Docket No.: BER-L-2334-16

04/11/18   Daniel Mayo v. Jamie Mayo
           Greenbaum, Rowe, Smith & Davis
           Roseland, New Jersey
           Superior Court of New Jersey
           Law Division: Essex County
           Docket No.: FM-07940-14

04/18/18   Barbara Payton v. Peter Berger, D.C.
           Mattia & McBride
           Fairfield, New Jersey
           Superior Court of New Jersey
           Law Division: Passaic County
           Docket No.: PAS-L-2668-16

08/24/18   Shenna Petty v. Green Earth, Inc., et al.
           Gilman & Bedigian
           Timonium, Maryland
           Circuit Court for Baltimore City
           Case No.: 24-C-17-004450 OT

10/17/18   Luz A. Nunez v. Mordecai D. Katz, et al.
           Law Offices of Jeffrey Hasson
           Teaneck, New Jersey
           Superior Court of New Jersey
           Law Division: Bergen County
           Docket No.: BER-L-3279-16

01/18/19   Steven Catalano v. J & M Realty Development Corp.
           Robert E. Taylor, Jr., Attorney at Law
           Kenilworth, New Jersey
           Superior Court of New Jersey
           Law Division: Essex County
           Docket No.: ESX-L-6696-16

OS/24/19   Laura Diaz v. ShopRite of Perth Amboy, et al.
    Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 58 of 61




            Stathis & Leonardis
            Edison, New Jersey
            Superior Court of New Jersey
            Law Division: Middlesex County
            Docket No,: MID-L-03946-16

 06/07/19   Barbara Wilde v, Byron Charles Mischen, MD et al.
            Florham Park, New Jersey
            Searcy, Denney, Scarola, Barnhart & Shipley, PA
            Circuit Court of the Sixth Judicial Circuit, Pinellas County, Florida
            Case No, 522017CA006063xxcici

 06/24/19   Ilhan Alici v, Whole Foods Market
            Roseland, New Jersey
            Brach Eichler
            Superior Court of New Jersey
            Law Division: Passaic County
            Docket No,: PAS-L-4081-17

07/25/19    Timothy Mahoney v, Union Paving and Construction Company et al.
            Newark, New Jersey
            Icaza & Burgess
            Superior Court of New Jersey
            Law Division: Hudson County
            Docket No,: L-433-17

01/03/20    Denise DeMartine v, Air-win Corporation et al.
            Wayne, New Jersey
            Law Offices of Jonathan Marshall
            Superior Court of New Jersey
            Law Division: Ocean County
            Docket No,: OCN-L-2590-17

02/07/20    Justeen Adams v, Borough of Red Bank et al.
            Hazlet, New Jersey
            Cimino & Filippone
            Superior Court of New Jersey
            Law Division: Monmouth County
            Docket No,: MON-L-1878-18

02/17/20    Steven Beck v, Ponky, LLC, et al.
            Parsippany, New Jersey
            Law Office of Edward C, Lutz
            Superior Court of New Jersey
            Law Division: Sussex County
            Docket No,: SSX-L-441-18
    Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 59 of 61




03/30/20   Nehme Jaafar v. Alan Miller, MD., et al.
           Video Deposition
           United States District Court
           Southern District of New York
           Index No.: 17-CV-9262

04/24/20   Donna Castrianni v. Quail Heights Partnership, et al.
           Video Deposition
           Superior Court of New Jersey
           Law Division: Bergen County
           Docket No.: BER-L-8116-18
                                   Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 60 of 61




Vocational Evaluation I Earning Capacity Analysis                                                             $5,000

Life Care Plan                                                                                                $6,000

Vocational Evaluation I Earning Capacity Analysis & Life Care Plan                                          $10,000

Court Appearance                                                                                              $3,500

Deposition                                                                                                    $2,000

Preparation for Court Appearance or Deposition                                                             $375lhour

Interview No-Show I Cancellation (under 72 hours)                                                              $750

Travel Surcharge                                                                                               $375

Expedited Report Surcharge (from interview date):
1-7 Day Turnaround                                                                                           $5,000
8-14 Day Turnaround                                                                                          $3,750
15-29 Day Turnaround                                                                                         $2,500

Supplemental I Addendum I Revision
Any edit requested beyond 30 days after the original draft report is completed (excluding intema! error)   $375fhour

*Extensive or Delayed Medical Record Summarization
Any summarizing of medical records in excess of 1,000 pages or received after interview has occurred       $375/hour

                                                                                [continued on next page]
                               Case 1:19-cv-06594-JPC Document 36-7 Filed 10/09/20 Page 61 of 61



                 1
                 ">1,.

                         ~

                         >t,
                         I
Refundabilily:

   •   Personal injury cases withdrawn within 30 days of signing the Professional Services Agreement are refundable less a $2,500 case intake fee
   •   Personal injury cases withdrawn after 30 days of signing the Professional Services Agreement are nonrefundable
   •   Testimony fees are 100% refundable if notice of cancellation/rescheduling is provided 5 or more days before appointment date/time; 50%
       refundable if notice is provided between 2 and 5 days before appointment date/time; and nonrefundable if notice is provided within 48 hours of
       appointment date/time

Resumption of Deferred Cases:

   •   Reports requiring update beyond two years of the original draft report date are regarded as new cases and are invoiced at 75% of the current
       appropriate fee schedule
           o E.g., a life care plan originally composed 3 years ago and requiring update today would be billed at $4,500 (75% of $6,000 current life
               care plan fee)




                                                   Kincaid Wolstein Vocational and Rehabilitation Services
                                                 One University Plaza, Suite 302, Hackensack, New Jersey 07601
                                                 W'WW.KWVRS.com iii Tel: (201) 343-0700 III Fax: (201) 343-0757
